Exhibit 10.4

NOTE: THIS DOCUMENT IS THE SUBJECT OF A CONFIDENTIAL TREATMENT REQUEST PURSUANT
TO RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. PORTIONS OF
THIS DOCUMENT FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED HAVE BEEN
REDACTED AND ARE MARKED HEREIN BY “***”. SUCH REDACTED INFORMATION HAS BEEN
FILED SEPARATELY WITH THE COMMISSION PURSUANT TO THE CONFIDENTIAL TREATMENT
REQUEST.

 

--------------------------------------------------------------------------------

EXHIBITOR SERVICES AGREEMENT

BETWEEN NATIONAL CINEMEDIA, LLC AND

REGAL CINEMAS, INC.

DATED AS OF FEBRUARY 13, 2007

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page ARTICLE 1 DEFINITIONS    1  

Section 1.01

   Definitions    1 ARTICLE 2 PARTICIPATION AND FEES    13   Section 2.01   
Theatre Service Participation    13   Section 2.02    Addition of Theatres    14
  Section 2.03    Disposition of Theatres    15   Section 2.04    Mandatory
Participation    15   Section 2.05    ESA Modification Payments; Theatre Access
Fees    16   Section 2.06    Non-Cash Consideration    17 ARTICLE 3 EQUIPMENT   
17   Section 3.01    Procurement; Cost; Specifications    17   Section 3.02   
Ownership of Equipment    18   Section 3.03    Regal Equipment    18  
Section 3.04    Installation    18   Section 3.05    Upgrades and Modifications
   19   Section 3.06    Network Integration    19   Section 3.07    Training   
19   Section 3.08    Equipment Maintenance Standard    20 ARTICLE 4 DELIVERY OF
THE SERVICE    21   Section 4.01    Content and Distribution of the Digital
Content Service and Traditional Content Program    21   Section 4.02    Delivery
of Lobby Promotions, Digital Programming Services and Meeting Services    22  
Section 4.03    Content Standards    23   Section 4.04    Development of the
Service    23   Section 4.05    Brand; Policy Trailer; Branded Slots    24  
Section 4.06    Beverage and Legacy Agreements    25   Section 4.07    Other
Regal Advertising Agreements    26   Section 4.08    Regal Run-Out Obligations
   27   Section 4.09    License    29   Section 4.10    Cooperation and
Assistance    29   Section 4.11    Trailers    31   Section 4.12    Customer
Access to Pre-Feature Program    31   Section 4.13    Excluded Theatres; IMAX
Screens    31   Section 4.14    Grand Openings; Popcorn Tubs; Employee Uniforms
   32   Section 4.15    Consultation regarding Certain Advertising Agreements   
32 ARTICLE 5 SUPPORT; MAKE GOODS    33   Section 5.01    Software Support    33

 

i



--------------------------------------------------------------------------------

 

Section 5.02

   Cooperation    33  

Section 5.03

   Make Goods    33 ARTICLE 6 DIGITAL PROGRAMMING SERVICES AND MEETING SERVICES
   34  

Section 6.01

   Participation in Digital Programming    34  

Section 6.02

   Participation in Meeting Services    34  

Section 6.03

   Marketing and Promotion of Digital Programming Services and Meeting Services
   34  

Section 6.04

   Concessions, Sponsorships    35  

Section 6.05

   LLC’s First Right    35  

Section 6.06

   Digital Programming Content    35  

Section 6.07

   Use of Digital Content Network    35 ARTICLE 7 INTELLECTUAL PROPERTY    35  

Section 7.01

   Software License    35  

Section 7.02

   License of the LLC Marks    36  

Section 7.03

   License of the Regal Marks    37  

Section 7.04

   Status of the LLC Marks and Regal Marks    38 ARTICLE 8 FEES    39  

Section 8.01

   Payment    39  

Section 8.02

   Audit    39 ARTICLE 9 TERM AND TERMINATION    40  

Section 9.01

   Term    40  

Section 9.02

   Termination; Defaults    41  

Section 9.03

   Right of First Refusal    42  

Section 9.04

   Survival    43  

Section 9.05

   Effect of Termination    43 ARTICLE 10 REPRESENTATIONS, WARRANTIES AND
COVENANTS    44  

Section 10.01

   Representations and Warranties    44  

Section 10.02

   Additional Covenants    45  

Section 10.03

   Disclaimer    45 ARTICLE 11 INDEMNIFICATION    46  

Section 11.01

   Indemnification    46  

Section 11.02

   Defense of Action    47 ARTICLE 12 ADDITIONAL RIGHTS AND OBLIGATIONS    47  

Section 12.01

   Assistance    47  

Section 12.02

   Infringement    48  

Section 12.03

   Theatre Passes    48  

Section 12.04

   Compliance with Law    48  

Section 12.05

   Insurance    48  

Section 12.06

   Most Favored Nations    48

 

ii



--------------------------------------------------------------------------------

 

Section 12.07

   Non-Competition and Non-Solicitation    49 ARTICLE 13 OWNERSHIP    49  

Section 13.01

   Property    49  

Section 13.02

   Derived Works    50  

Section 13.03

   No Title    51 ARTICLE 14 CONFIDENTIALITY    51  

Section 14.01

   Confidential Treatment    51  

Section 14.02

   Injunctive Relief    52 ARTICLE 15 MISCELLANEOUS    52  

Section 15.01

   Notices    52  

Section 15.02

   Waiver; Remedies    53  

Section 15.03

   Severability    53  

Section 15.04

   Integration; Headings    53  

Section 15.05

   Construction    53  

Section 15.06

   Non-Recourse    54  

Section 15.07

   Governing Law; Submission to Jurisdiction    54  

Section 15.08

   Assignment    55  

Section 15.09

   Force Majeure    55  

Section 15.10

   Third Party Beneficiary    55  

Section 15.11

   Export    56  

Section 15.12

   Independent Contractors    56  

Section 15.13

   Counterparts    56 EXHIBITS AND SCHEDULE     

Exhibit A

   Description of Advertising Services and Digital Programming Services     

Exhibit A-1

   Inventory of Lobby Promotions     

Exhibit B

   Creative Services, Beverage Agreement Advertising Rate, Digital Programming
Services, Administrative Fee     

Exhibit B-1

   Terms regarding Meeting Services     

Schedule 1

   Calculation of Exhibitor Allocation, Theatre Access Fee and Run-Out
Obligations   

 

iii



--------------------------------------------------------------------------------

EXHIBITOR SERVICES AGREEMENT

THIS EXHIBITOR SERVICES AGREEMENT (this “Agreement”) is entered into and
effective as of February 13, 2007 (the “Effective Date”) by and between National
CineMedia, LLC, a Delaware limited liability company (“LLC”), and Regal Cinemas,
Inc., a Tennessee corporation (“Regal,” and with LLC, each a “Party” and
collectively, the “Parties”).

BACKGROUND

WHEREAS, American Multi-Cinema, Inc. (“AMC”), Regal CineMedia Holdings, LLC
(“RCH”) and Cinemark Media, Inc. (“Cinemark Media”), are parties to that certain
Third Amended and Restated Limited Liability Company Operating Agreement, dated
of even date herewith (the “LLC Agreement”), which shall govern the rights and
obligations of AMC, RCH and Cinemark Media (collectively, the “Founding
Members”) and National CineMedia, Inc. (“National CineMedia”) as Members in LLC
and their ownership of certain Common Units (as defined in the LLC Agreement) in
LLC; and

WHEREAS, pursuant to the LLC Agreement, LLC will operate a Digital Content
Network (as defined below), which has the capabilities to provide the Founding
Members the Digital Content Service, the Digital Programming Services and the
Meeting Services (each as defined below) pursuant to the terms and conditions
herein; and

WHEREAS, Regal participates in the Digital Content Network through its Theatres;
and

WHEREAS, LLC and Regal desire to enter into a service arrangement pursuant to
which LLC will provide the Advertising Services (as defined below), including
the Digital Content Service and the Traditional Content Program, the Digital
Programming Services and the Meeting Services to Regal theatres, and Regal will
accept the Advertising Services, the Digital Programming Services and the
Meeting Services in such theatres, all on the terms and conditions set forth
herein; and

WHEREAS, LLC and Regal anticipate that this service arrangement will, among
other accomplishments, improve both the movie-going experience of theatre
patrons and the ability of national, regional and local advertisers to reach
their target consumers.

NOW, THEREFORE, in consideration of the premises and mutual covenants in this
Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby expressly acknowledged, and, intending to be
legally bound hereby, the Parties hereto agree as follows:

ARTICLE 1

DEFINITIONS

Section 1.01 Definitions. Within the context of this Agreement, the following
terms shall have the following meanings:

“4.03 Revenue” has the meaning assigned to it in Section 4.03.



--------------------------------------------------------------------------------

“Acceptance Notice” has the meaning assigned to it in Section 9.03(c).

“Acquisition Theatre(s)” has the meaning assigned to it in Section 2.02(b).

“Additional Lobby Promotion” has the meaning assigned to it in
Section 4.02(a)(i).

“Administrative Agent” means Lehman Commercial Paper Inc., as administrative
agent under the LLC Credit Agreement and any successors and assignees in
accordance with the terms of the LLC Credit Agreement.

“Administrative Fee” means the fee for services provided by LLC as requested by
Regal in connection with delivery of content to Theatres.

“Advertising Services” means the advertising and promotional services (including
the Digital Content Service, the Digital Carousel, the Traditional Content
Program, Lobby Promotions and Event Sponsorships) as described in Part A of
Exhibit A hereto.

“Affiliate” means with respect to any Person, any Person that directly or
indirectly, through one or more intermediaries Controls, is Controlled by or is
under common Control with such Person. Notwithstanding the foregoing, (i) no
Member shall be deemed an Affiliate of LLC, (ii) LLC shall not be deemed an
Affiliate of any Member, (iii) no stockholder of REG, or any of such
stockholder’s Affiliates (other than REG and its Subsidiaries) shall be deemed
an Affiliate of any Member or LLC, (iv) no stockholder of Marquee Holdings, or
any of such stockholder’s Affiliates (other than Marquee Holdings and its
Subsidiaries) shall be deemed an Affiliate of any Member or LLC, (v) no
stockholder of Cinemark Holdings, or any of such stockholder’s Affiliates (other
than Cinemark Holdings and its Subsidiaries) shall be deemed an Affiliate of any
Member or LLC, (vi) no stockholder of National CineMedia shall be deemed an
Affiliate of National CineMedia, and (vii) National CineMedia shall not be
deemed an Affiliate of any stockholder of National CineMedia.

“Aggregate Advertising Revenue” means, for the applicable measurement period,
the total revenue, in the form of cash and non-cash consideration, payable to
LLC for Advertising Services, excluding revenue payable to LLC related to
(i) Event Sponsorship, (ii) Advertising Services provided to third parties that
are not Founding Members, and (iii) Advertising Services provided to Founding
Members outside the provisions of this Agreement pursuant to a written agreement
between LLC and such Founding Members.

“Agreement” has the meaning assigned to it in the preamble of this Agreement, as
the same may be amended, supplemented or otherwise modified from time to time.

“Alternative Agreement” has the meaning assigned to it in Section 9.03(a).

“AMC” has the meaning assigned to it in the recitals to this Agreement.

 

2



--------------------------------------------------------------------------------

“AMC Exhibitor Agreement” means the Exhibitor Services Agreement between LLC and
AMC, dated of even date herewith, as the same may be amended, supplemented or
otherwise modified from time to time.

“AMC Theatre” means any “Theatre” as defined in the AMC Exhibitor Agreement.

“Assignment and Assumption” has the meaning assigned to it in Section 15.08.

“Bankruptcy Code” means Title 11 of the United States Code (11 U.S.C. §101 et
seq.), as amended from time to time.

“Beverage Agreement” means the Marketing, Advertising and Brand Presence
Agreement by and between Coca-Cola North America, a division of The Coca-Cola
Company, and Regal, dated as of October, 2001, and all exhibits and amendments
thereto, as such agreement may be amended from time to time, and any subsequent
agreements entered into by Regal and its beverage concessionaires at the
expiration or termination of the agreement referenced above which is in effect
on the Effective Date.

“Beverage Agreement Advertising Rate” has the meaning assigned to it in
Section 4.06(a).

“Beverage Compliance Report” has the meaning assigned to it in
Section 4.10(b)(i).

“Brand” has the meaning assigned to it in Section 4.05.

“Branded Slots” has the meaning assigned to it in Section 4.05.

“Church Worship Service” means a Meeting Event sold to a non-profit religious
organization.

“Cinemark” means Cinemark USA, Inc., a Texas corporation.

“Cinemark Exhibitor Agreement” means the Exhibitor Services Agreement between
LLC and Cinemark, dated of even date herewith, as the same may be amended,
supplemented or otherwise modified from time to time.

“Cinemark Holdings” means Cinemark Holdings, Inc. or its successor or any Person
that wholly owns Cinemark Holdings, directly or indirectly, in the future.

“Cinemark Media” has the meaning assigned to it in the recitals to this
Agreement.

“Cinemark Theatre” means any “Theatre” as defined in the Cinemark Exhibitor
Agreement.

“Client Limitation” has the meaning assigned to it in Section 4.07(b)(i).

“Common Unit Adjustment” has the meaning assigned to it in the LLC Agreement.

 

3



--------------------------------------------------------------------------------

“Common Units” has the meaning assigned to in the LLC Agreement.

“Concessions” means popcorn, candy, and other food and beverage items sold at
the concession stands in Theatres.

“Confidential Information” means all documents and information concerning any
other Party hereto furnished it by such other Party or its representatives in
connection with the transactions contemplated by this Agreement (together with
confidential information, including but not limited to Intellectual Property and
other Proprietary Information of the other Members and LLC), and shall include,
by way of example and not limitation, the LLC Property, the Regal Property, the
LLC Derived Works and the Regal Derived Works. Confidential Information shall
also include all Confidential Information supplied by the Members and their
Affiliates. Notwithstanding the foregoing, Confidential Information shall not
include any information that can be shown to have been (i) previously known by
the Party to which it is furnished lawfully and without breaching or having
breached an obligation of such Party or the disclosing Party to keep such
documents and information confidential, (ii) in the public domain through no
fault of the disclosing Party, or (iii) independently developed by the
disclosing Party without using or having used the Confidential Information.

“Control” (including the terms “Controlled by” and “under common Control with”),
with respect to the relationship between or among two or more Persons, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the affairs or management of a Person, whether through the
ownership of voting securities, as trustee or executor, by contract or
otherwise.

“Costs” has the meaning assigned to it in Section 11.01(a).

“CPI” means the monthly index of the U.S. City Average Consumer Price Index for
Urban Wage Earners and Clerical Workers (All Items; 1982-84 equals 100)
published by the United States Department of Labor, Bureau of Labor Statistics
or any successor agency that shall issue such index. In the event that the CPI
is discontinued for any reason, LLC shall use such other index, or comparable
statistics, on the cost of living for urban areas of the United States, as shall
be computed and published by any agency of the United States or, if no such
index is published by any agency of the United States, by a responsible
financial periodical of recognized authority.

“CPI Adjustment” means the quotient of (i) the CPI for the month of January in
the calendar year for which the CPI Adjustment is being determined, divided by
(ii) the CPI for January of 2007.

“Creative Services” has the meaning assigned to it in Exhibit B.

“Designated Services” has the meaning assigned to it in Section 9.03(a).

“Digital Carousel” means a loop of slide advertising with minimal branding and
entertainment content which (i) is displayed before the Pre-Feature Program in
Digitized Theatres via the Digital Content Network and (ii) is displayed before
the Traditional Content Program in Non-Digitized Theatres via a non-digital
slide projector.

 

4



--------------------------------------------------------------------------------

“Digital Cinema Services” means services related to the digital playback and
display of feature films at a level of quality commensurate with that of 35 mm
film release prints that includes high-resolution film scanners, digital image
compression, high-speed data networking and storage, and advanced digital
projection.

“Digital Content Network” means a network of LLC Equipment and third-party
equipment and other facilities which provides for the electronic transmission of
digital content, directly or indirectly, from a centrally-controlled location to
Theatres, resulting in the “on-screen” exhibition of such content in such
Theatres, either in Theatre auditoriums or on Lobby Screens.

“Digital Content Service” means the Pre-Feature Program, Policy Trailer, Event
Trailer and the Video Display Program.

“Digital Event Peak Season” has the meaning assigned to it in Exhibit B.

“Digital Films” has the meaning assigned to it in Exhibit B.

“Digital Programming” means the content of Digital Programming Services.

“Digital Programming EBITDA Threshold” has the meaning assigned to it in
Section 9.01(b).

“Digital Programming Renewal Term” has the meaning assigned to it in
Section 9.01(b).

“Digital Programming Services” has the meaning assigned to it in Part B of
Exhibit B.

“Digital Programming Term” has the meaning assigned to it in Section 9.01(b).

“Digital Screen” means a screen in an auditorium of a Digitized Theatre.

“Digitized Theatres” means all Theatres that are connected to the Digital
Content Network, as of the Effective Date, and all Theatres that subsequently
connect to the Digital Content Network, as of the date such connection is
established.

“Disposition” (including the term “Disposed”) has the meaning assigned to it in
Section 2.03.

“EBITDA” means, for the applicable measurement period, earnings before interest,
taxes, depreciation and amortization, all as defined by GAAP.

“Effective Date” has the meaning assigned to it in the preamble of this
Agreement.

“Encumbered Theatres” has the meaning assigned to it in Section 4.08(a).

 

5



--------------------------------------------------------------------------------

“Equipment” means the equipment and cabling, as prescribed by the terms of this
Agreement, which is necessary to schedule, distribute, play, reconcile and
otherwise transmit and receive the Services delivered by LLC pursuant to the
terms of this Agreement, and a complete list of all such equipment located
inside or on any Theatre building and the ownership thereof as of the date
hereof is set forth in the Specification Documentation, as may be amended from
time to time at the request of either Party.

“ESA-Related Tax Benefit Payments” has the meaning assigned to it in Section 1.1
of the Tax Receivable Agreement.

“Event Sponsorship” has the meaning assigned to it in Part A of Exhibit A.

“Event Trailer” has the meaning assigned to it in Section 6.03(a).

“Excluded Theatres” has the meaning assigned to it in Section 4.13(a).

“Flight” has the meaning assigned to it in Section 4.01(a).

“Founding Members” has the meaning assigned to it in the recitals to this
Agreement and shall include their respective Affiliates.

“Future Theatres” has the meaning assigned to it in Section 3.01.

“GAAP” means United States generally accepted accounting principles,
consistently applied.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

“Group” has the meaning used in Section 13(d) and 14(d) of the Securities
Exchange Act of 1934.

“IMAX Screens” has the meaning assigned to it in Section 4.13(b).

“Indemnifying Party” has the meaning assigned to it in Section 11.01(c).

“Infringement” has the meaning assigned to it in Section 12.02.

“Initial Digital Programming Term” has the meaning assigned to it in
Section 9.01(b).

“Initial Meeting Services Term” has the meaning assigned to it in
Section 9.01(c).

“Initial Term” has the meaning assigned to it in Section 9.01(a).

“Intellectual Property” means all intellectual property, including but not
limited to all U.S., state and foreign (i) (A) patents, inventions, discoveries,
processes and designs; (B) copyrights and works of authorship in any media;
(C) trademarks, service marks, trade

 

6



--------------------------------------------------------------------------------

names, trade dress and other source indicators and the goodwill of the business
symbolized thereby, (D) software; and (E) trade secrets and other confidential
or proprietary documents, ideas, plans and information; (ii) registrations,
applications and recordings related thereto; (iii) rights to obtain renewals,
extensions, continuations or similar legal protections related thereto; and
(iv) rights to bring an action at law or in equity for the infringement or other
impairment thereof.

“Inventory” means any advertising or other content.

“License Agreement” means that certain Second Amended and Restated Software
License Agreement, dated of even date herewith, among LLC, AMC, Cinemark and
Regal, as applicable, and as such agreement may be amended, supplemented or
otherwise modified from time to time.

“LLC Agreement” has the meaning assigned to it in the recitals to this
Agreement.

“LLC Credit Agreement” means the Credit Agreement dated as of February 13, 2007
among LLC, the several lenders from time to time parties thereto, JPMorgan Chase
Bank, N.A., as syndication agent, Credit Suisse (USA) LLC and Morgan Stanley
Senior Funding, Inc., as co-documentation agents and the Administrative Agent,
as amended, modified or supplemented from time to time and any extension,
refunding, refinancing or replacement (in whole or in part) thereof.

“LLC Derived Works” has the meaning assigned to it in Section 13.02(a).

“LLC Equipment” means the Equipment owned by LLC pursuant to the terms of this
Agreement.

“LLC Marks” means the trademarks, service marks, logos, slogans and/or designs
owned by LLC or otherwise contributed by LLC for use under this Agreement, in
any and all forms, formats and styles, including as may be used in the Brand (as
defined herein), as may be modified from time-to-time all as notified to Regal
from time to time by LLC.

“LLC Property” has the meaning assigned to it in Section 13.01(a).

“LLC Quality Standards” has the meaning assigned to it in Section 7.02(c).

“Lobby Promotions” has the meaning assigned to it in Part A of Exhibit A.

“Lobby Screen” means a plasma, LED or other type of screen displaying digital or
recorded content that is located inside a Theatre and outside the auditoriums,
or any other type of visual display mechanism that replaces such a screen. Lobby
Screens shall not include, however, digital poster cases, digital animated
poster cases, ATM or ticket kiosk screens (or such items that may replace
digital poster cases or ATM or ticket kiosk screens in the future) or other
substantially similar display mechanisms that display Theatre Advertising or
promotional material that may include some or all of the following types of
content: isolated images or still scenes from feature films, full motion
elements that are not a movie trailer, interactive elements,

 

7



--------------------------------------------------------------------------------

audio elements and motion sensors and which content, considered singularly and
collectively, is sufficiently limited in playtime and complexity such that it
cannot reasonably be considered equivalent to a movie trailer.

“Loews Theatres” mean the theatres acquired (and not divested under government
order) by AMC Entertainment Inc. in connection with its merger with Loews
Cineplex Entertainment Corporation completed on January 26, 2006.

“Marketing Materials” has the meaning assigned to it in Section 7.02(a).

“Marquee Holdings” means Marquee Holdings Inc. (a holding company that conducts
business through its subsidiary AMC Entertainment Inc.) or its successor or any
Person that wholly owns Marquee Holdings, directly or indirectly, in the future.

“Meeting Services” has the meaning assigned to it in Part C of Exhibit A.

“Meeting Services EBITDA Threshold” has the meaning assigned to it in
Section 9.01(c).

“Meeting Services Renewal Term” has the meaning assigned to it in
Section 9.01(c).

“Meeting Services Term” has the meaning assigned to it in Section 9.01(c).

“Meeting With a Movie” means a Meeting Services event at which a feature film is
shown and for which tickets are sold.

“Meeting Without a Movie” means a Meeting Services event at which no feature
film is shown.

“Member” means each Person that becomes a member, as contemplated in the
Delaware Limited Liability Act, of LLC in accordance with the provisions of the
LLC Agreement and has not ceased to be a Member pursuant to the LLC Agreement.

“National CineMedia” has the meaning assigned to it in the recitals to this
Agreement.

“Newbuild Theatre(s)” has the meaning assigned to it in Section 2.02(a).

“Non-Assignable Legacy Agreement” has the meaning assigned to it in
Section 4.06(b)(ii).

“Non-Digitized Theatres” means Theatres that are not Digitized Theatres.

“Party” has the meaning assigned to it in the preamble of this Agreement.

“Permitted Transfer” means:

(a) by operation of law or otherwise, the direct or indirect change in control,
merger, consolidation or acquisition of all or substantially all of the assets
of LLC or Regal, as applicable, or the assignment of this Agreement by Circuit A
to an Affiliate,

 

8



--------------------------------------------------------------------------------

(b) with respect to the rights and obligations of LLC under this Agreement,
(i) the grant of a security interest by LLC in this Agreement and all rights and
obligations of LLC hereunder to the Administrative Agent, on behalf of the
Secured Parties, pursuant to the Security Documents, (ii) the assignment or
other transfer of such rights and obligations to the Administrative Agent (on
behalf of the Secured Parties) or other third party upon the exercise of
remedies in accordance with the LLC Credit Agreement and the Security Documents
and (iii) in the event that the Administrative Agent is the initial assignee or
transferee under the preceding clause (ii), the subsequent assignment or other
transfer of such rights and obligations by the Administrative Agent on behalf of
the Secured Parties to a third party, or

(c) in the event that LLC becomes a debtor in a case under the Bankruptcy Code,
the assumption and/or assignment by LLC of this Agreement under section 365 of
the Bankruptcy Code, notwithstanding the provisions of section 365(c) thereof.

“Person” means any individual, corporation, limited liability company,
partnership, trust, joint stock company, business trust, unincorporated
association, joint venture, Governmental Authority or other entity or
organization of any nature whatsoever or any Group of two or more of the
foregoing.

“Play List” has the meaning assigned to it in Section 4.01(a).

“Policy Trailer” has the meaning assigned to it in Section 4.05(b).

“Pre-Feature Program” means a program of digital content of between twenty
(20) and thirty (30) minutes in length that is distributed by LLC through the
Digital Content Network for exhibition in Digitized Theatres prior to Showtime,
or that is distributed non-digitally by some other means, including DVD, for
exhibition prior to Showtime in Non-Digitized Theatres.

“Pre-Feature Programming Schedule” means the schedule for the Pre-Feature
Program as developed from time to time by LLC after consultation with Regal.

“Proprietary Information” means all Intellectual Property, including but not
limited to information of a technological or business nature, whether written or
oral and if written, however produced or reproduced, received by or otherwise
disclosed to the receiving Party from or by the disclosing Party that is marked
proprietary or confidential or bears a marking of like import, or that the
disclosing Party states is to be considered proprietary or confidential, or that
a reasonable person would consider proprietary or confidential under the
circumstances of its disclosure.

“PSA Trailer” means up to 30 seconds for Regal approved fundraising and that may
contain the display of any trademark, service mark, logo or other branding of
the charitable organizations sponsoring such fundraising that is exhibited in
the Theatres after Showtime.

“RCH” has the meaning assigned to it in the recitals to this Agreement.

 

9



--------------------------------------------------------------------------------

“REG” means Regal Entertainment Group or its successor or any Person that wholly
owns REG, directly or indirectly, in the future.

“Regal” has the meaning assigned to it in the preamble of this Agreement.

“Regal Derived Works” has the meaning assigned to it in Section 13.02(b).

“Regal Equipment” means the Equipment owned by Regal.

“Regal Information” means all Confidential Information supplied by Regal and its
Affiliates.

“Regal Initial ESA Modification Payment” has the meaning assigned to it in
Section 2.05(a)(i).

“Regal Legacy Agreement(s)” means all pre-Effective Date agreements of Regal or
its Affiliates, including without limitation such agreements relating to the
purchase of advertising in Acquisition Theatres, pursuant to which services
which fall within the definition of Advertising Services are provided and which
are expected to result in the generation of revenue payable to Regal or its
Affiliates on and after the Effective Date, but excluding the Beverage
Agreement, agreements with third-party cinema advertising service providers
(which give rise to Run-Out Obligations pursuant to Section 4.08) and agreements
between Regal or its Affiliates and any theatres owned by third parties
(including other Members or their Affiliates) regarding the exhibition of
content, advertisements or promotions in such third-party theatres.

“Regal Marks” means the trademarks, service marks, logos, slogans and/or designs
owned by Regal or otherwise contributed by Regal for use under this Agreement,
in any and all forms, formats and styles, including as may be used in the Brand
(as defined herein), as may be modified from time-to-time all as notified to LLC
from time-to-time by Regal.

“Regal Property” has the meaning assigned to it in Section 13.01(b).

“Regal Quality Standards” has the meaning assigned to it in Section 7.03(c).

“Renewal Term” has the meaning assigned to it in Section 9.01(a).

“Representatives” has the meaning assigned to it in Section 11.01(a).

“ROFR Notice” has the meaning assigned to it in Section 9.03(a).

“ROFR Period” has the meaning assigned to it in Section 9.03(a).

“ROFR Response” has the meaning assigned to it in Section 9.03(c).

“ROFR Response Period” has the meaning assigned to it in Section 9.03(c).

“Run-Out Obligations” has the meaning assigned to it in Section 4.08.

 

10



--------------------------------------------------------------------------------

“Secured Parties” means the “Secured Parties” (or any analogous concept) as
defined in the LLC Credit Agreement.

“Security Documents” means the “Security Documents” as defined in the LLC Credit
Agreement and any amendment, modification, supplement or replacement of such
Security Documents.

“Service” means the Advertising Services and, for the duration of the Meeting
Services Term and the Digital Programming Term, the Meeting Services and the
Digital Programming Services, respectively, all as set forth on Exhibit A and as
applicable.

“Showtime” means the advertised showtime for a feature film.

“Software” means the software owned by, and/or licensed to, LLC or its direct or
indirect Subsidiaries and which is installed on either LLC Equipment or Regal
Equipment and used in connection with delivery of the Digital Content Service,
the Digital Carousel, the Digital Programming Services and the Meeting Services.

“Special Promotions” has the meaning assigned to it in Section 4.14.

“Specification Documentation” means documentation as specified herein, relating
to technical specifications or other matters relating of this Agreement, that is
delivered and agreed upon by the Parties on the Effective Date of this
Agreement.

“Strategic LEN Promotion” has the meaning assigned to it in Section 4.07(b)(ii).

“Strategic Lobby Promotion” has the meaning assigned to it in
Section 4.07(b)(iii).

“Strategic Programs” has the meaning assigned to it in Section 4.07(b).

“Strategic Relationship” has the meaning assigned to it in Section 4.07(b).

“Subsidiary” means, with respect to any Person, (i) a corporation a majority of
whose capital stock with the general voting power under ordinary circumstances
to vote in the election of directors of such corporation (irrespective of
whether or not, at the time, any other class or classes of securities shall
have, or might have, voting power by reason of the happening of any contingency)
is at the time beneficially owned by such Person, by one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries thereof or (ii) any
other Person (other than a corporation), including a joint venture, a general or
limited partnership or a limited liability company, in which such Person, one or
more Subsidiaries thereof or such Person and one or more Subsidiaries thereof,
directly or indirectly, at the date of determination thereof, beneficially own a
majority ownership interest entitled to vote in the election of directors,
managers or trustees thereof (or other Persons performing such functions) or act
as the general partner or managing member of such other Person.

“Supplemental Theatre Access Fee” has the meaning assigned to it in Schedule 1.

 

11



--------------------------------------------------------------------------------

“Tax Receivable Agreement” means that certain Tax Receivable Agreement by and
among National CineMedia, LLC, RCH, AMC, Cinemark Media, Cinemark, and Regal,
and to be dated as of the date hereof.

“Term” has the meaning assigned to it in Section 9.01(a).

“Territory” means the 50 states of the United States of America and the District
of Columbia.

“Theatre Access Fee” has the meaning assigned to it in Schedule 1.

“Theatre Advertising” means advertisement of one or more of the following
activities associated with operation of the Theatres of Regal or its Affiliates:
(A) Concessions or Concession promotions, (B) Regal’s gift cards, loyalty
programs and other items related to Regal’s business in the Theatres, (C) events
presented by Regal pursuant to Section 6.05, or (D) vendors of services (other
than film-related vendors) provided to the Theatres, provided such promotion is
incidental to the vendor’s service such as, but without limitation, online or
telephone ticketing or other alternative delivery sources for the same, credit
cards, bank cards, charge cards, debit cards, gift cards and other consumer
payment devices. Theatre Advertising includes the display of concession menus,
movie listings, Showtimes and pricing information.

“Theatres” means from time-to-time, as applicable, all theatres in the Territory
owned by Regal or an Affiliate of Regal or as to which Regal or an Affiliate of
Regal has a controlling interest or operational control, including both
Digitized and Non-Digitized Theatres, except as provided in Sections 2.02(b),
4.08 and 4.13 or as may be mutually agreed by the Parties in writing. The
foregoing notwithstanding, no motion picture theatre located outside of the
Territory shall be a Theatre without LLC’s prior written consent. Theatre
includes all parts of the physical facilities inside a theatre building to which
the public has access.

“Third Party Theatre Agreement” means an agreement between LLC and a third party
that gives LLC a right to provide Advertising Services with respect to the
Theatres being Disposed of by a Founding Member to such third party and that
meets the following minimum requirements: (i) the third party grants LLC
exclusive access to and the exclusive right to provide Advertising Services with
respect to the Theatres; (ii) the Third Party Theatre Agreement incorporates
content standards no more restrictive than as set forth in section 4.03 of this
Agreement; (iii) the fee payable by LLC to the third party for the Advertising
Services does not exceed *** of LLC’s total revenue attributable to such
Advertising Services; (iv) the term of the Third Party Theatre Agreement
(excluding extensions) is for the shorter of (A) the term of the longest lease
(excluding extensions) being Disposed of by the Founding Member in the
transaction, or (B) ***; (v) LLC has substantially similar penalties upon a
breach of the Third Party Theatre Agreement by such third party than as set
forth in this Agreement for breaches by such Founding Member; and (vi) in all
other material respects, the Third Party Theatre Agreement imposes obligations
upon the third party that are substantially similar to the obligations imposed
upon the Founding Member in this Agreement, except that obligations arising
exclusively from such Founding Member’s status as a Founding Member shall be
inapplicable to the third party.

 

12



--------------------------------------------------------------------------------

“Traditional Content Program” means advertising and other promotional content
which is displayed on 35 mm film prior to Showtime.

“Trailer” means a promotion secured by Regal or its designee (which retains the
exclusive rights to so secure for all of its Theatres) for a feature film that
is exhibited in the Theatres after Showtime.

“Unit Adjustment Agreement” means that certain Common Unit Adjustment Agreement
of even date herewith among National CineMedia, LLC, RCH, AMC, Cinemark Media,
Cinemark, and Regal, and to be dated as of the date hereof.

“Upgrade Request” has the meaning assigned to it in Section 3.05.

“Video Display Program” means a program of digital content shown on Lobby
Screens which is distributed by LLC through the Digital Content Network for
exhibition in Digitized Theatres, and which is distributed non-digitally by some
other means, including DVD, for exhibition in Non-Digitized Theatres.

ARTICLE 2

PARTICIPATION AND FEES

Section 2.01 Theatre Service Participation. From the Effective Date and during
the Term, LLC shall provide all aspects of the Service to Regal and Regal shall
exhibit and otherwise participate in such aspects of the Service, on the terms
and conditions set forth herein. Subject to the provisions of Section 4.08
(Regal Run-Out Obligations), during the Term all Theatres will participate in
the Service either as Digitized Theatres or Non-Digitized Theatres.

(a) Digitized Theatres. As of the Effective Date and during the Term, pursuant
to the terms of Section 4.01 (Content and Distribution of the Digital Content
Service and Traditional Content Program), LLC will provide the following
Services to the Digitized Theatres, and all Digitized Theatres will, subject to
the terms of Section 4.12 (Access to Pre-Feature Program), participate in
(i) the Digital Carousel during the period beginning after the preceding feature
film (or, in the case of the first feature film of the day, beginning after the
opening of the auditorium doors for that film) until the beginning of the
Pre-Feature Program, (ii) the Pre-Feature Program, (iii) the Policy Trailer and
(iv) the Video Display Program.

(b) Non-Digitized Theatres. As of the Effective Date and during the Term,
pursuant to the terms of Section 4.01 (Content and Distribution of the Digital
Content Service and Traditional Content Program), LLC will provide the following
Services to the Non-Digitized Theatres, and all Non-Digitized Theatres will,
subject to the terms of Section 4.12 (Access to Pre-Feature Program),
participate in, (i) the Digital Carousel during the period beginning after the
preceding feature film (or, in the case of the first feature film of the day,
beginning after the opening of the auditorium doors for that film) until the
beginning of the Traditional Content Program, (ii) the Traditional Content
Program, (iii) the Policy Trailer and (iv) the Video Display Program, but with
respect to participation of Non-Digitized Theatre’s participation in the Video
Display Program, only to the extent that a Non-Digitized Theatre has at least
one Lobby Screen

 

13



--------------------------------------------------------------------------------

and has the requisite equipment necessary to participate in the Video Display
Program. No Non-Digitized Theatre will be obligated to participate in, nor will
LLC be obligated to provide to any Non-Digitized Theatre, the Pre-Feature
Program.

(c) Lobby Promotions. LLC shall provide Lobby Promotions to Theatres and
Theatres shall participate in Lobby Promotions as described in Section 4.02.

(d) Events and Meetings. LLC shall provide Digital Programming Services
(including Event Trailers) and Meeting Services to Theatres and Theaters shall
participate in Digital Programming and Meeting Services as described in
Article 6.

(e) Modifications. The Parties agree that the rights and obligations to provide
and participate in elements of the Service, as set forth immediately above, may
be modified during the Term upon mutual written agreement of the Parties.

(f) Conversion of Theatres. No Digitized Theatre shall become a Non-Digitized
Theatre without the mutual agreement of Regal and LLC. Regal will determine from
time to time which Non-Digitized Theatres will be converted to Digitized
Theatres.

(g) Rights to Transfer Theatres. The Parties agree that nothing in this
Agreement is intended to, nor shall, bind or otherwise limit Regal’s or its
Affiliates’ rights and abilities in its sole discretion from time to time to
close, sell, acquire or otherwise transfer any interest in (including by
mortgage or otherwise) any theatre.

Section 2.02 Addition of Theatres.

(a) Newbuild Theatres. Except as provided in Section 4.13 (Excluded Theatres;
IMAX Screens) or as mutually agreed by the Parties in writing, any theatre in
the Territory newly built by Regal or an Affiliate of Regal following the
Effective Date (“Newbuild Theatres”) shall be equipped to receive the Digital
Content Service via the Digital Content Network, shall be a Digitized Theatre,
and shall participate in the Digital Content Service on the terms set forth in
Section 2.01. LLC agrees to provide all aspects of the Service to Newbuild
Theatres on the terms and conditions set forth herein.

(b) Acquisition Theatres. Any theatre in the Territory of which Regal or an
Affiliate of Regal obtains control of the advertising, promotional or event
activities therein after the Effective Date (excluding any Newbuild Theatres and
any Loews Theatre) shall be an “Acquisition Theatre(s)”. Subject to
Sections 4.08 and 4.13, LLC shall provide all aspects of the Service to such
Acquisition Theatres and Regal shall cause such Acquisition Theatres to exhibit
and participate in the Service on the terms and conditions set forth herein. The
Parties agree that Regal may obtain operational control of an Acquisition
Theatre but not obtain any or all rights necessary to receive or display any or
all aspects of the Service or control over advertising, promotions or events but
not over all of the foregoing, and, in such circumstances Regal shall use its
commercially reasonable efforts to have as much of the Service received or
displayed in such Acquisition Theatres as is within its control, or if not, then
as reasonably practicable. The Parties agree that it may not be commercially
reasonable to equip each Acquisition Theatre to receive the Digital Content
Service and the Digital Programming Services and Meeting Services via the

 

14



--------------------------------------------------------------------------------

Digital Content Network. Therefore, the Parties agree, subject to Sections 4.08
and 4.13, that every Acquisition Theatre that is a Digitized Theatre shall
participate in the Digital Content Service via the Digital Content Network on
the terms set forth in Section 2.01, but that Regal retains sole discretion as
to if, when and which Acquisition Theatres Regal converts to Digitized Theatres.
Upon Regal’s decision to convert an Acquisition Theatre to a Digitized Theatre,
the Parties agree to discuss in good faith the appropriate schedule for
equipping such Acquisition Theatre to receive the Digital Content Service, the
Digital Programming Services and Meeting Services via the Digital Content
Network. Upon agreeing upon the schedule to conduct such equipping, LLC shall
diligently prosecute such work until completion.

(c) Common Unit Adjustment. Any adjustment of Common Unit ownership by the
Members related to Newbuild Theatres and Acquisition Theatres shall be addressed
in the Unit Adjustment Agreement.

Section 2.03 Disposition of Theatres.

(a) Disposition. Regal shall provide LLC prompt written notice after the sale,
transfer, permanent closure or other disposition of a Theatre (other than as the
result of a Permitted Transfer) or the permanent loss of any Theatre lease (a
“Disposition”). The decision to sell, close or otherwise dispose of any Theatre
shall be in Regal’s sole and absolute discretion. Any such Theatre shall cease
to be a Theatre for all purposes under this Agreement; and, if so determined by
Regal and agreed by LLC (which agreement shall not be unreasonably or untimely
withheld), then unless LLC and the applicable third party(ies) enter into a
Third Party Theatre Agreement, then the Parties will agree on a date and time at
which LLC shall be permitted to enter the affected Theatre(s) and remove any LLC
Property (as defined in Section 13.01). In the event LLC fails to remove any LLC
Property within the timeframe the Parties agree upon for such removal, Regal or
such third party transferee shall have the right to remove and dispose of such
LLC Property in its sole discretion; provided that any Software included in the
LLC Property shall be removed and returned to LLC at LLC’s expense.

(b) Common Unit Adjustment. Any adjustment of Common Unit ownership by the
Members related to Disposition of Theatres shall be addressed in the Unit
Adjustment Agreement.

Section 2.04 Mandatory Participation. During the Term, except as expressly
provided in this Agreement, including Sections 4.05 (Brand; Policy Trailer;
Branded Slots), 4.06(a) (Beverage Agreements), 4.07 (Other Regal Advertising
Agreements), 4.08 (Regal Run-Out Obligations), 4.13 (Excluded Theatres; IMAX
Screens), 4.14 (Grand Openings; Popcorn Tubs; Employee Uniforms); 6.07 (Use of
Digital Content Network) and Exhibit A, Regal shall subscribe for and LLC shall
be the exclusive provider to the Theatres of the services specifically set forth
in the definition of the “Service.” Except as expressly provided in this
Agreement, during the Term, Regal shall neither engage nor permit a third party
(excluding third party designees of LLC as provided hereunder) to provide, or
itself provide, to a Theatre any of the services specifically set forth in the
definition of Service. Nothing in this Agreement shall limit or affect (i) LLC’s
ability to contract or enter into any relationship with any Person or entity for
any product, service, or otherwise, whether or not similar to any products or
services provided by

 

15



--------------------------------------------------------------------------------

LLC under this Agreement, or (ii) Regal’s ability to contract or enter into any
relationship with any Person or entity for any product, service, or otherwise,
other than the services that will be provided exclusively by LLC as set forth in
this Section 2.04. All rights with respect to advertising and promotions not
explicitly granted hereunder are reserved to Regal, including without limitation
Regal’s ability to offer and sell advertising to any third party on any website
on the Internet, its telephone ticketing service or other alternative media
sources used for ticketing.

Section 2.05 ESA Modification Payments; Theatre Access Fees.

(a) ESA Modification Payments.

(i) Regal Initial ESA Modification Payment. As of the date hereof, and in
consideration for Regal’s agreement to use a Theatre Access Fee calculation and
payment mechanism (as described in Section 2.05(b)) in connection with LLC’s
utilization of the Theatres on and after the date of this Agreement, LLC will
pay to Regal $281,024,120 (such amount being the “Regal Initial ESA Modification
Payment”).

(ii) ESA-Related Tax Benefit Payments. After the date hereof, and in
consideration for Regal’s agreement to use a Theatre Access Fee calculation and
payment mechanism (as described in Section 2.05(b)) in connection with LLC’s
utilization of the Theatres on and after the date of this Agreement, LLC will
also pay any ESA-Related Tax Benefit Payments to Regal, pursuant to the terms of
the Tax Receivable Agreement.

(iii) Adjustments. The Regal Initial ESA Modification Payment will be subject to
contingent and ongoing adjustments, pursuant to the Unit Adjustment Agreement.

(b) Theatre Access Fees.

(i) Calculation. In consideration for utilization of the Theatres pursuant to
the terms hereof, LLC shall calculate and Regal shall be entitled to receive a
Theatre Access Fee, as set forth in Schedule 1, which shall be paid based on
Regal’s attendance for the relevant fiscal month in which LLC provides the
Services and number of Digital Screens during the fiscal month in which LLC
provides the Services (calculated as the average between the number of Digital
Screens on the last day of the fiscal month preceding the relevant fiscal month
in which LLC provides the Services and the last day of the fiscal month in which
LLC provides the Services), and which shall include the amount of 4.03 Revenue
allocated to Circuit A for the same fiscal month.

(ii) Payment. LLC shall pay Regal its Theatre Access Fees on or before the last
day of LLC’s fiscal month following the fiscal month in which Services are
provided by LLC; provided that Regal has, by the fourteenth day of LLC’s fiscal
month following the month in which Services are provided by LLC, given LLC the
data regarding attendance and number of Digital Screens necessary for LLC to
calculate the Theatre Access Fee. If Regal has not, by the fourteenth day of
LLC’s fiscal month following the month in which Services are provided by LLC,
given LLC the data regarding attendance and number of Digital Screens necessary
for LLC to calculate the Theatre Access Fee, the due date of the Theatre

 

16



--------------------------------------------------------------------------------

Access Fee payment shall be extended by one day for each day that Regal is late
in providing such data. LLC shall provide Regal with a detailed accounting of
the calculation of Theatre Access Fees pursuant to Schedule 1, which report
shall accompany each such payment.

(iii) Supplemental Theatre Access Fee. If applicable, LLC shall pay Regal a
Supplemental Theatre Access Fee, as set forth in Schedule 1, on or before the
last day of LLC’s fiscal month following the end of LLC’s applicable fiscal
year.

Section 2.06 Non-Cash Consideration. Any Aggregate Advertising Revenue, revenue
related to Event Sponsorship, revenue related to Digital Programming Services or
revenue related to Meeting Services that LLC receives in the form of non-cash
consideration shall be valued as revenue in accordance with GAAP. If LLC’s value
of non-cash consideration received under any arrangement exceeds $500,000 but is
not greater than $5 million from any party in a single transaction or series of
related transactions, such value shall be confirmed by National CineMedia, if it
is LLC’s managing member, or LLC’s then managing member. If LLC’s value of
non-cash consideration received under any arrangement exceeds $5 million from
any party in a single transaction or series of related transactions, LLC shall
engage an independent qualified appraiser to determine the fair market value of
such non-cash consideration. Notwithstanding the foregoing, no confirmation or
appraisal of value shall be required for LLC’s acquisition of tickets from
Founding Members at their published group sale price in exchange for advertising
at LLC’s rate card rate.

ARTICLE 3

EQUIPMENT

Section 3.01 Procurement; Cost; Specifications. The Parties agree that all
Theatre-level Equipment required to exhibit and otherwise participate in the
Service on the terms and conditions set forth herein has been installed in all
Theatres as of the Effective Date. With respect to all Newbuild Theatres,
Acquisition Theatres, and Theatres which are converted from Non-Digitized
Theatres to Digitized Theatres or from Digitized Theatres to Non-Digitized
Theatres after the Effective Date (collectively, the “Future Theatres”), LLC
shall, except as provided in Section 3.03, be solely responsible for procuring
any Equipment for such Theatres. LLC shall bear the cost of all Equipment for
use outside the Theatres, as well as Equipment installed in the Theatres for
maintenance purposes (if any) (a description of such LLC Equipment installed in
the Theatres is included in the Specification Documentation; which may be
amended by mutual written agreement of the Parties) and the Software. Regal
shall reimburse LLC, at LLC’s cost, for all other Equipment to be installed at
or within any Future Theatres (a description of such Regal Equipment is included
in the Specification Documentation; which may be amended by mutual written
agreement of the Parties) within thirty (30) days after (i) the installation of
such Equipment by Regal or LLC in accordance with Section 3.04 and (ii) the
delivery of invoices by LLC to Regal supporting the expenses for which
reimbursement is sought. All Theatre-level operational costs associated with
Regal’s use of Equipment located in the Theatres, such as the cost of
electricity, shall be borne exclusively by Regal. LLC shall assure that the
Equipment purchased by LLC satisfies Regal’s specifications for such equipment,
including the communication interface between LLC Equipment and Regal Equipment.

 

17



--------------------------------------------------------------------------------

Section 3.02 Ownership of Equipment. As between the Parties, each Party will own
the Equipment it pays for or reimburses the other Party for, whether pursuant to
Section 3.01 or Section 3.03. To the extent possible, LLC agrees to assign to
Regal any manufacturer warranties applicable to Regal Equipment procured by LLC
pursuant to Section 3.01. If for any reason the aforementioned warranties are
not assignable, upon written request of Regal, LLC shall use commercially
reasonable efforts to enforce the warranties on behalf of Regal. Notwithstanding
anything to the contrary herein, any LLC Equipment placed or installed in a
Theatre for maintenance purposes may, upon termination of this Agreement or
deletion of a particular Theatre as provided herein, as applicable, be removed
by LLC and held for its sole benefit.

Section 3.03 Regal Equipment. Regal shall be permitted to furnish any of the
Equipment, at its sole cost and expense, upon consultation with LLC, and
provided such Equipment satisfies LLC’s specifications for such Equipment
(including compatibility with the Digital Content Network). LLC agrees to
cooperate with Regal in good faith to permit the procurement by Regal of
Equipment in lieu of procurement of such Equipment by LLC and reimbursement by
Regal pursuant to Section 3.01.

Section 3.04 Installation.

(a) Performance. Regal and/or its subcontractors shall be solely responsible for
the installation of all Equipment purchased pursuant to Section 3.01 or
Section 3.03, as well as for ancillary services such as reporting, software
integration and system cutover; provided, however, that Regal may elect to have
LLC perform such services, and LLC shall then assume the responsibility for
installation of all Equipment. If Regal elects for LLC to assume the
responsibility for installation of all Equipment, (i) Regal shall reimburse LLC
for the cost of installing Regal Equipment as set forth in the Specification
Documentation, (ii) LLC will not issue invoices for any Equipment cost, or
installation services related to such Equipment until the completion of such
installation services, and (iii) LLC shall ensure that Equipment installed
pursuant to this section is made functional in accordance with any installation
rollout schedule agreed to by the Parties, as may be amended from time to time
upon mutual agreement of the Parties or as circumstances warrant.

(b) Consultation; Landline. The Parties agree to consult with each other with
respect to any modifications to Theatre premises necessary for receipt of the
Service. LLC shall use commercially reasonable efforts to limit the size and
number of satellite dishes that are required as part of the Equipment. Regal
shall be solely responsible for obtaining any consents required for the
installation or use of any Equipment at any Theatre, including without
limitation governmental and landlord consents, provided LLC reasonably
cooperates with Regal at Regal’s request in obtaining such consents. If Regal
cannot obtain consent to installation of a satellite dish at a Theatre because
of technical, landlord or legal restrictions, Regal and LLC shall work together
in good faith to establish a landline connection to such location for the
Digital Content Network. All costs of the landline connection, which shall be
maintained with sufficient bandwidth for delivery of the Digital Content
Service, shall be borne by LLC with respect to delivery of content from LLC to
Regal’s wide area network and by Regal with respect to delivery of content from
Regal’s wide area network to the applicable Theatres.

 

18



--------------------------------------------------------------------------------

(c) Coordination. All installation, maintenance and other services provided by
LLC to the Theatres hereunder shall be performed in a manner reasonably expected
not to disrupt Regal’s operations and, except where no practical alternative
exists, shall be provided outside of Theatre business hours, as mutually
determined by the Parties in their reasonable discretion. Subject to the
preceding sentence and upon advance written notice, LLC and its vendors or
subcontractors shall be provided reasonable access to the Theatres and such
other support services as reasonably required to install and inspect the
Equipment, for such fees as provided in the Specification Documentation, and
otherwise as required to perform LLC’s obligations under this Agreement. In
addition to the foregoing, and with respect to the installation of Equipment in
Newbuild Theatres only, LLC agrees (i) to cooperate with Regal in coordinating
the installation of Equipment with the construction schedule for such Newbuild
Theatres, and (ii) to consult with Regal prior to subcontracting the performance
of Equipment installation so as to permit a determination of whether Regal might
itself perform such Equipment installation.

Section 3.05 Upgrades and Modifications. In order to ensure compatibility with,
and optimum performance and robustness of, the Digital Content Network and the
LLC Equipment (including hardware and software), LLC reserves the right to
request of Regal the replacement, upgrade or modification of any Regal Equipment
installed at any Theatre or the assistance with an upgrade to Software on Regal
Equipment; provided that such requests are equally and timely communicated to
each of Regal, AMC and Cinemark (the “Upgrade Request”). In the event of an
Upgrade Request, LLC shall provide Regal as much written notice as is reasonably
practicable under the circumstances, but in no event less than ten (10) business
days written notice. LLC and Regal will negotiate with each other in good faith
on the terms of any Upgrade Requests, including cost sharing terms, if any. If
LLC and Regal are not able to come to agreement about an Upgrade Request, LLC
may elect to pay for the replacements, upgrades or modifications contained in
the Upgrade Request including all reasonable incidental and incremental costs to
Regal, and Regal shall be obligated to permit LLC to perform all necessary work
to fulfill the Upgrade Request, provided (i) there is no additional unreimbursed
cost to it to accept such replacement, upgrade or modification and (ii) that
such replacement, upgrade or modification does not unreasonably interfere with
Regal’s theatre operations and does not include any replacement, upgrade or
modification of Regal software without Regal’s express prior written consent.
LLC agrees that, to the extent practicable, it will develop a system that seeks
to minimize the need to enter the Theatres in order to update the Software.

Section 3.06 Network Integration. The Parties shall use commercially reasonable
efforts to ensure that the Digital Content Network will be integrated with any
network for delivery of Digital Cinema Services such that the Services can be
delivered over such network.

Section 3.07 Training. To the extent necessary, LLC and Regal, respectively,
will provide training services to Regal’s support staff and customer service and
other employees and agents on terms as mutually agreed by the Parties in their
reasonable discretion. LLC agrees that it will pay for these training services
and they will be adequate to permit Regal to train its own employees and agents
as required to perform under this Agreement. Regal agrees to provide training
services according to any reasonable standards as may be promulgated by LLC in
consultation with Regal. LLC agrees to provide training services, at its cost,
to Regal’s support staff and other employees with respect to any Equipment or
Software upgrades or modifications prior to implementation.

 

19



--------------------------------------------------------------------------------

Section 3.08 Equipment Maintenance Standard.

(a) Standard; Replacement. During the Term, the Parties shall each use their
commercially reasonable efforts (i) to ensure there is no unauthorized access,
loss or damage to or theft of Equipment hereunder, and (ii) to prevent piracy or
other theft of Inventory exhibited through the use of such Equipment or
otherwise in its possession or control. Regal further agrees to keep all Regal
Equipment, including without limitation Lobby Screens, clean, and to promptly
notify LLC if any Regal Equipment is not functioning properly. Regal shall
promptly arrange to repair or replace any Equipment in its possession (provided
the damage interferes with the delivery of the Service) that is lost, stolen,
damaged or otherwise fails to function or becomes inoperable, other than because
of LLC’s failure to properly maintain the Equipment as set forth in
Section 3.08(b).

(b) Performance of Repair and Replacement. Subject to the terms of this
Section 3.08(b) and of Section 3.08(c) below regarding cost, the repair and
replacement of Equipment shall be performed by LLC until such time as Regal
elects to assume this responsibility by giving written notice to LLC. If Regal
assumes this responsibility to perform replacement or repair but fails to
maintain the Regal Equipment at a performance level substantially similar to the
LLC Equipment, then LLC shall promptly provide Regal written notice of such
failure and if such failure is not cured within 30 days, LLC shall be entitled
to repair, or if repair is not reasonably possible, replace such LLC Equipment
not so maintained and deduct the cost of such replacement from Regal’s Theatre
Access Fees.

(c) Repair Costs. So long as LLC is performing repair and replacement of
Equipment, LLC shall pay the costs of repair (but not replacement, which is the
responsibility of Regal). Notwithstanding anything to the contrary in this
Section 3.08, LLC shall not be required or requested to make any expenditures
that (i) would constitute a capital expenditure for LLC under GAAP or (ii) would
have otherwise been payable by Regal’s insurance provider; provided, however,
LLC shall be responsible for all costs to repair or replace Equipment to the
extent damaged as a result of the negligence or misconduct of LLC and/or its
subcontractors.

(d) Condition. Subject to the foregoing, for purposes of ongoing maintenance,
LLC shall keep and maintain Equipment installed in the Theatres in good
condition and repair at its sole expense (with the exception of projector bulb
replacement and equipment replacement, the cost of which shall be borne by
Regal), and in a manner consistent with the Service Level Agreement set forth in
the Specification Documentation and as may be reasonably amended by mutual
agreement of LLC and Regal from time to time. The Parties agree to consult with
each other on a regular basis during the Term in an attempt to reduce
maintenance costs arising from redundancies in the Parties’ respective service
fleets. Upon advance notice to Regal, Regal shall provide LLC and/or its
subcontractors reasonable access to the Equipment and such other support
services as LLC and/or its subcontractors reasonably require to provide
maintenance and repair services as required hereunder.

 

20



--------------------------------------------------------------------------------

ARTICLE 4

DELIVERY OF THE SERVICE

Section 4.01 Content and Distribution of the Digital Content Service and
Traditional Content Program.

(a) Distribution; Quality. On the Effective Date, LLC will commence distribution
of the Digital Carousel, the Digital Content Service and the Traditional Content
Program to the Digitized Theatres and Non-Digitized Theatres, all as set forth
above in Article 2. With respect to Digitized Theatres, content shall be
distributed through the Digital Content Network, via either LLC’s satellite
network or by LLC’s or exhibitor’s landline network. Each of the Pre-Feature
Program and the Video Display Program shall consist of Inventory comprising a
single play list (“Play List”). The Play List will be refreshed during the Term
when and as determined by LLC but not less frequently than 12 times per year
(each a “Flight”). The Digital Carousel, the Digital Content Service (including
the Pre-Feature Programming Schedule) and the Traditional Content Program will
be substantially similar in nature, quality, and scope to the corresponding
advertising, promotional and other content, as received by the Theatres
immediately prior to the Effective Date, and will in addition be delivered
pursuant to the service levels included in the Specification Documentation, as
applicable. In addition, LLC agrees that the quality of the advertising,
promotions and entertainment programming content delivered to each of the
Founding Members will be consistent throughout the Term.

(b) Pre-Feature Program. As of the Effective Date, the Pre-Feature Program shall
consist of four (4) or more elements, including: (i) commercial advertising;
(ii) promotions for the Regal brand (including the Brand and Branded Slots),
Concessions sold and services used by Regal and other products and services in
accordance with Section 4.05; (iii) interstitial content; and (iv) other
entertainment programming content which, while promotional of businesses or
products, shall be primarily entertaining, educational or informational in
nature, rather than commercially inspired.

(c) Video Display Program. The elements of the Video Display Program shall be,
generally, the same as those for the Pre-Feature Program, and will include the
Brand and the Branded Slots. LLC specifically agrees that the Video Display
Program will contain only material that has received, or had it been rated would
have received, an MPAA “G” or “PG” rating. In addition, LLC shall not restrict
the sale of Inventory from the Video Display Program for promotions of feature
films. Lobby Screens displaying the Video Display Program shall be located in
areas of Theatres of LLC’s choosing (subject to Regal’s reasonable operational
constraints and provided relocation of existing Lobby Screens is not required).
Regal is obligated to provide at least one Lobby Screen per Digitized Theatre
with ten or fewer screens, two Lobby Screens per Digitized Theatre with eleven
to twenty screens and three Lobby Screens per Digitized Theatre with more than
twenty screens; provided, however, that Regal shall have no obligation to
increase the number of Lobby Screens in any Theatre that has at least one Lobby
Screen that is capable of receiving the Video Display Program as of the
Effective Date. When a Theatre has more than the minimum number of Lobby Screens
required, Regal may, at its discretion, elect to display on such excess Lobby
Screens (i) the Video Display Program or

 

21



--------------------------------------------------------------------------------

(ii) internal programming (including Theatre Advertising) that does not include
third-party advertising and/or third-party mentions for products and services
(other than Theatre Advertising); provided, however, Regal shall provide at
least 30 days advance notice prior to an initial election of either (i) or
(ii) in any such Theatre, and at least 60 days advance notice prior to any
subsequent change in election.

Section 4.02 Delivery of Lobby Promotions, Digital Programming Services and
Meeting Services.

(a) Lobby Promotions. On the Effective Date, LLC will make available to the
Theatres the Lobby Promotions, and Regal will accept such Lobby Promotions on
the terms and conditions set forth herein.

(i) Lobby Promotions shall satisfy the guidelines and specifications set forth
herein and as may be provided by Regal to LLC pursuant to Section 4.02(a)(ii).
The Inventory of Lobby Promotions for each Theatre that Regal covenants to
display pursuant to this Agreement is set forth in Exhibit A-1. LLC may provide
additional Lobby Promotions (“Additional Lobby Promotions”), subject to approval
by Regal. LLC will take all other actions necessary and prudent to ensure the
delivery of Lobby Promotions as required under the terms hereof. LLC will inform
Regal of the length of time that Lobby Promotions and Additional Lobby
Promotions are to be displayed.

(ii) LLC covenants and agrees that Lobby Promotions provided pursuant to this
Agreement will conform to all standards and specifications of which Regal
provides LLC reasonable notice during the Term, including without limitation
standards and specifications with respect to manufacturers and suppliers, sizing
(e.g., cup and popcorn tub sizing), timing of delivery of concession supplies to
Theatres, reimbursement of incremental costs (e.g., cups, floor mats, plates)
and the like. LLC further covenants that the Lobby Promotions will not diminish
or tarnish the reputation of Regal or unreasonably disrupt Theatre operations,
including, without limitation, traffic flow or noise level, each as determined
in Regal’s reasonable discretion, and that Lobby Promotions will comply with the
content standards set forth in Section 4.03. LLC specifically agrees (i) that
Lobby Promotions will contain only material that has received, or had it been
rated would have received, an MPAA “G” or “PG” rating, (ii) that the only type
of sampling that will be permitted is exit sampling, (iii) to refrain from
distributing chewing gum as part of any Lobby Promotion, other than attended
sampling as patrons are exiting the Theatre, (iv) not to permit a Lobby
Promotion that would distribute or sample any item that is the same as or
substantially similar to any item sold at the Theatre’s concession stand and
(v) not to permit a Lobby Promotion involving fund raising on Theatre property.

(iii) LLC will be responsible for all costs and expenses associated with
sourcing, production, delivery and execution of Lobby Promotions to the
Theatres, including incremental costs actually incurred by the Theatres in
connection with Lobby Promotions. In its discretion, Regal may make employees
available to assist in Lobby Promotions requiring exit sampling; provided that
LLC shall reimburse Regal for the employees’ time used to conduct the exit
sampling at their customary wage.

 

22



--------------------------------------------------------------------------------

(b) Digital Programming Services and Meeting Services. On the Effective Date,
LLC will make available to Digitized Theatres all Digital Programming Services
and Meeting Services as set forth in Article 6.

Section 4.03 Content Standards. The Parties agree that (unless mutually agreed
by the Parties with respect to clauses (i), (iii), (iv), (v) or (vi)) all
content within the Service (including content for display in Digital Programming
or Meeting Services) will not contain content or other material that: (i) has
received, or had it been rated would have received, an MPAA “X” or “NC-17”
rating (or the equivalent), (ii) promotes illegal activity, (iii) promotes the
use of tobacco, sexual aids, birth control, firearms, weapons or similar
products; (iv) promotes alcohol, except prior to “R”-rated films in the
auditorium; (v) constitutes religious advertising (except on a local basis,
exhibiting time and location for local church services); (vi) constitutes
political advertising or promotes gambling; (vii) promotes theatres, theatre
circuits or other entities that are competitive with Regal or LLC; (viii) would
violate any of Regal’s Beverage Agreements or the exclusive contractual
relationships identified in the Specification Documentation (including renewals
and extensions of the foregoing, but excluding any amendments or modifications
thereto as such relate to such content standards) and any subsequent exclusive
arrangement entered into by LLC with respect to the Theatres; or (ix) otherwise
reflects negatively on Regal or adversely affects Regal’s attendance as
determined in Regal’s reasonable discretion. Regal may, without liability,
breach or otherwise, prevent and/or take any other actions with respect to the
use or distribution of content that violates the foregoing standards; provided,
that with respect to Section 4.03(ix), Regal may opt out of such content in the
Services only with respect to Theatres in the geographic locations identified,
which may include all of Regal’s Theatres. If the Digital Content Service
contains any content that violates the foregoing standards, LLC must remove such
content as soon as reasonably practical, but no later than within 24 hours of
Regal notifying LLC of such violation. If LLC fails to remove such content
within such 24-hour period, Regal may discontinue the Digital Content Service in
such auditoriums where such content is shown until the violating content is
removed and shall have no liability for such discontinuation. If any other
elements of the Service contain any content that violates the foregoing
standards, LLC shall at Regal’s request, or Regal acting on its own behalf may,
upon giving written notice to LLC, remove such content immediately. If any
Founding Member opts out of any Lobby Promotion or other advertising pursuant to
Section 4.03(viii) or (ix) of this Agreement, the AMC Exhibitor Agreement or the
Cinemark Exhibitor Agreement (as applicable) or out of any Video Display Program
because of lack of equipment to display such content, or if any Founding Member
does not agree to exhibit any content of the Advertising Services subject to
Section 4.03(i), (iii), (iv), (v) or (vi), then LLC shall apply any revenue it
is entitled to receive from such Advertising Services (“4.03 Revenue”) to adjust
payments of the Theatre Access Fee as set forth in Schedule 1.

Section 4.04 Development of the Service. All operational costs associated with
LLC’s procurement, preparation and delivery of the Service (including Inventory
and other promotional materials as provided herein) to the Theatres shall be
borne exclusively by LLC. Except as provided herein, all in-Theatre operational
costs associated with Regal’s receipt and exhibition of the Service within the
Theatres shall be borne exclusively by Regal; provided that, upon prior written
notice to and consultation with LLC, LLC shall reimburse Regal for its
reasonable incremental out-of-pocket third party costs incurred in connection
with receipt and exhibition of

 

23



--------------------------------------------------------------------------------

the Service within the Theatres. Any excess on-screen Inventory which may be
made available to Regal in LLC’s discretion pursuant to Section 5.04 or
otherwise, and any other on-screen Inventory provided by Regal pursuant to
Section 4.05, will be subject to both Parties’ review and approval, which will
not be unreasonably withheld. LLC will provide at its own expense all creative
and post-production services necessary to ingest, encode and otherwise prepare
for distribution all other on-screen Inventory as part of the Digital Content
Service. All on-screen Inventory provided by Regal for inclusion in the Digital
Content Service must (i) be submitted to LLC for review for compliance with
(ii) and (iii) below as LLC may reasonably request, but in any event at least
twenty (20) business days before scheduled exhibition (unless otherwise
previously approved by LLC), (ii) satisfy the content restrictions enumerated in
Section 4.03(i) through (vii) hereof, and (iii) be fully produced in accordance
with LLC’s technical specifications as promulgated by LLC from time to time (all
as provided in written or electronic form to Regal in a reasonable time period
prior to implementation, including any amendments thereto; and which are equally
applied to all exhibitors), ready for exhibition, as well as in accordance with
applicable LLC commercial standards and operating policies, and all applicable
federal, state and local laws and regulations. LLC must reject or approve all
Inventory provided by Regal within five (5) business days. Any such Inventory
provided by Regal and not rejected within such time frame shall be deemed
approved and incorporated into the Service. Any Inventory provided by Regal for
review and approval by LLC need not, once approved by LLC, be resubmitted by
Regal for approval in connection with any future use.

Section 4.05 Brand; Policy Trailer; Branded Slots.

(a) Branded Content. LLC agrees to create, in conjunction with and subject to
Regal’s prior approval, a Regal brand identity (the “Brand”) that will surround,
or “house,” the Digital Content Service and include interstitial messaging
(“bridges and bumps”), throughout the Play List and in the Policy Trailer, to
reinforce the Brand. The interstitial messaging shall include a Pre-Feature
Program introduction and close containing content branded with the Regal Marks.
The close shall also include content branded with the marks of Regal’s beverage
concessionaire. The Brand shall not contain the display of any trademark,
service mark, logo or other branding of a film, film studio(s), distributor(s),
or production company(ies). In addition to the interstitial messaging, the
Digital Content Service will feature (i) up to two (2) minutes for the promotion
of Regal’s internal business (the “Branded Slots”) in each Play List, (ii) the
Policy Trailer, to be created by LLC at the direction of Regal as part of the
Creative Services, (iii) the Event Trailer, and (iv) any other content as may be
agreed between Regal and LLC. The Parties hereby acknowledge that Regal has the
right to exhibit the PSA Trailer after Showtime.

(b) Policy Trailer. The policy trailer will be (i) up to 60 seconds,
(ii) exhibited in the Theatres after Showtime, and (iii) used to feature content
relating to Theatre policy and operations, and may include (w) a policy service
announcement that promotes appropriate theatre behavior, (x) promotions of Regal
Concessions, (y) the display of any trademark, service mark, logo or other
branding of a film studio(s), distributor(s), or production company(ies) and
(z) upon prior written approval of Regal, other promotional materials of
third-party products for which LLC sells advertising and is paid a fee (the
“Policy Trailer”).

(c) Branded Slot. Each Branded Slot may only exhibit Theatre Advertising.

 

24



--------------------------------------------------------------------------------

LLC is required to include no less than forty-five (45) seconds of Branded Slots
within the final fifteen (15) minutes of the Play List, fifteen (15) seconds of
which shall be included within the final eleven (11) minutes of the Play List;
provided, that LLC may begin these Branded Slots up to one minute earlier when
LLC expands the amount of advertising units that follow these Branded Slots
through the sale of additional advertising to third parties. LLC shall not
exhibit any advertising relating to LLC after Regal’s Branded Slot placement
referred to in this Section 4.05(c).

(d) Restrictions. Other than as permitted in Sections 4.05(a), (b), (c) or
Section 4.07, the Brand, the Policy Trailer or the Branded Slot will not include
third-party advertising and/or third-party mentions for products and services,
without LLC’s prior written approval.

(e) Creative Services. The Brand messaging, Policy Trailer and Branded Slots may
be created and edited by LLC as part of the Creative Services, in consultation
with Regal, subject to final, mutual agreement of the Parties. LLC will provide
Regal with up to 1,000 hours of Creative Services annually at no cost. Time
spent on Creative Services and costs after the initial 1,000 hours shall be
determined as described in Exhibit B. Regal may use other vendors for creative
services at Regal’s cost and subject to LLC’s production standards.

(f) Traditional Content Program. The Traditional Content Program in
Non-Digitized Theatres will contain, at a minimum, promotions for Regal’s
beverage and other Concessions.

Section 4.06 Beverage and Legacy Agreements.

(a) Beverage Agreements. LLC shall, through the expiration or other termination
of Regal’s Beverage Agreement in effect on the date hereof, display or exhibit,
as applicable, as part of the Advertising Services, advertising Inventory
meeting any and all specifications and requirements prescribed by the Beverage
Agreement, including format, length (not to be longer than ninety (90) seconds),
and placement within the Play List, as set forth in the Specification
Documentation, with compliance by LLC to be within a reasonable time after such
specifications are communicated from time-to-time by Regal to LLC in a written
notice. In consideration for the advertising pursuant to the Beverage Agreement,
Regal agrees to pay LLC at the advertising rates set forth on Exhibit B (the
“Beverage Agreement Advertising Rate”). The Beverage Agreement Advertising Rate
shall be paid on or before the last day of LLC’s fiscal month following LLC’s
fiscal month in which the Advertising Services related to the Beverage Agreement
were provided. Beginning after Regal’s Beverage Agreement in effect on the date
hereof expires or otherwise terminates through the end of the Term, Regal shall
have the right to have included in the Advertising Services advertising
Inventory for its beverage concessionaires at the then current Beverage
Agreement Advertising Rate; provided that Regal (i) keeps LLC apprised of the
status of negotiations with the beverage vendor (including likelihood of
reaching agreement, advertising length and placement required), from the time
such negotiations begin until an agreement is signed, and (ii) provides LLC
notice (including advertising length and placement required) within two
(2) business days after the date that Regal and its beverage concessionaire
agree on terms for a new Beverage Agreement. Regal shall be permitted to

 

25



--------------------------------------------------------------------------------

prescribe the length and placement within the Play List of on-screen Inventory
based on the requirements of the Beverage Agreements which may then be in effect
between Regal and such then-applicable beverage concessionaires; provided that
such Inventory shall not exceed ninety (90) seconds in length for all such
Beverage Agreements. Regal-redacted and/or Regal-selected (by disclosure or
summary) contents of the Beverage Agreement shall only be disclosed as, and to
the extent, required pursuant to this Agreement, provided such disclosure would
not violate the terms of such Beverage Agreement.

(b) Regal Legacy Agreements.

(i) The Specification Documentation sets forth a list of the Regal Legacy
Agreements, including the identity of each advertiser. On the Effective Date,
Regal shall assign all rights and obligations arising from or out of each Regal
Legacy Agreement to LLC.

(ii) This Agreement shall not constitute an assignment or transfer, or an
attempted assignment or transfer, of any Regal Legacy Agreement, if and to the
extent such agreement is a “Non-Assignable Legacy Agreement,” meaning that the
assignment or transfer of such Regal Legacy Agreement would constitute a breach
of the terms of such Regal Legacy Agreement. Regal and LLC shall use
commercially reasonable efforts to obtain a waiver to assignment of any
Non-Assignable Legacy Agreement and in the meantime Regal shall pay to LLC all
proceeds from any Legacy Agreement. To the extent that any waiver referred to in
this Section 4.06(b) is not obtained by Regal, Regal shall also use commercially
reasonable efforts to, at the request of LLC, enforce for the account of LLC any
right of Regal arising from any Non-Assignable Legacy Agreement. LLC shall
perform the obligations of Regal under or in connection with any Non-Assignable
Legacy Agreement, except to the extent that LLC is not provided the benefits
thereof in any material respect pursuant to this Section 4.06(b).

Section 4.07 Other Regal Advertising Agreements.

(a) Theatre Advertising. In addition to advertising Inventory referenced above
in Sections 4.05 and 4.06, Regal may purchase, on an arm’s length basis and
subject to availability, as part of the Advertising Services, advertising
Inventory for Theatre Advertising. Regal shall pay for Services pursuant to this
Section 4.07(a) on or before the last day of LLC’s fiscal month following LLC’s
fiscal month in which the Services were provided.

(b) Non-Theatre Advertising. Regal may enter into a cross-marketing arrangement
designed to promote the Theatres and the movie-going experience with a local,
regional or nationally-known vendor of products or services that are not of the
type described in Theatre Advertising for the purpose of generating increased
attendance at the Theatres or increased revenue for Regal (other than revenue
from any Service) (the “Strategic Relationship”) with advertising of such
products or services being presented in the Theatres (either in the Video
Display Program or in Lobby Promotions) (“Strategic Programs”), subject to the
terms set forth in this Section 4.07(b). Strategic Programs may not be made on
an exclusive basis. Regal covenants that it shall not re-sell any Advertising
Services, including those received in connection with Strategic Programs.
Strategic Programs shall be subject to the following limitations:

(i) Regal may conduct at no cost with respect to any Strategic Programs no more
than (A) two (2) local or regional promotions per Flight per Theatre and
(B) four (4) national promotions per year; provided, however, that no more than
one national promotion may run at any time (the “Client Limitation”). By means
of illustration, the Client Limitation for national promotions are not limited
to a Flight, accordingly, one national promotion may run for twelve months, two
national promotions may run for six months each provided that they do not run at
the same time, four national promotions may run for three months each provided
that they do not run at the same time, or another combination of national
promotions may be used if there are no more than four promotions within a
twelve-month period. For purposes of this Section 4.07(b), each continuously
running promotion is counted as one promotion, regardless of whether such
promotion is displayed using only one element (e.g., Lobby Screens) or displayed
in an integrated basis using multiple elements (e.g., Lobby Screens and Lobby
Promotions). Additionally, for purposes of this Section 4.07(b), a local or
regional promotion is a promotion that is exhibited in Theatres located within
one or two contiguous Designated Marketing Areas (as defined by the term DMA®, a
registered trademark of Nielsen Marketing Research, Inc.), and a national
promotion is a promotion that is exhibited in Theatres located within two (other
than two contiguous) or more Designated Marketing Areas.

 

26



--------------------------------------------------------------------------------

(ii) With respect to Strategic Programs in the Video Display Program (“Strategic
LEN Promotions”), Regal may utilize at no cost up to one minute of time for its
Strategic Programs per every thirty (30) minutes of the Video Display Program
advertising. Regal may purchase an additional one minute for every thirty
(30) minutes of the Video Display Program advertising for use in Strategic
Programs at the applicable rate card rate for third-party advertising
established by LLC for such Video Display Program advertising inventory. Any
purchase of time for Strategic LEN Promotions in excess of the two minutes
described above or any utilization of Strategic LEN Promotions in excess of the
Client Limitation may be obtained at rate card rates and subject to
availability, only with prior written consent of LLC, acting in its sole
discretion. Strategic LEN Promotions may not be displayed on any Lobby Screens
that, pursuant to Section 4.01(c), are displaying internal programming of Regal
and may not be made to promote any film, film studio(s), distributor(s) or
production company(ies).

(iii) With respect to Strategic Programs through Lobby Promotions (“Strategic
Lobby Promotions”), Regal may utilize only such type and number of Inventory
that is available to LLC in the applicable Theatre(s) on a pre-approved basis;
provided, however, vehicle/motorcycle displays and floor mats will not be
available for use in Strategic Lobby Promotions. Regal may purchase an
additional amount of Inventory in excess of the Strategic Lobby Promotions
described above or in excess of the Client Limitation at rate card rates and
subject to availability, only with prior written consent of LLC, acting in its
sole discretion.

Section 4.08 Regal Run-Out Obligations.

(a) Encumbered Theatres. Regal agrees to provide LLC written notice as much in
advance as is reasonably practicable under the circumstances of, and to furnish
LLC true and correct copies (reasonably redacted by Regal and subject to
confidentiality) of all documentation evidencing, all valid, pre-existing
contractual obligations (the “Run-Out Obligations”) relating to any of the
advertising, promotional and event activities and services in any Acquisition
Theatres (collectively, the “Encumbered Theatres”); provided such disclosure
does not violate the terms of any such agreements.

 

27



--------------------------------------------------------------------------------

(i) Agreements with advertisers that purchase advertising are Legacy Agreements
and do not create Run-Out Obligations. Regal shall, effective upon acquisition
of the Acquisition Theatre, terminate any agreements between Regal and an
Affiliate relating to advertising, promotional and event activities and services
in any Acquisition Theatre, so that any such agreements do not create Run-Out
Obligations.

(ii) Regal and/or its Affiliates (as applicable) shall be permitted to abide by
the terms of the Run-Out Obligations; however, Regal agrees, subject to legal
constraints (if any), to use commercially reasonable efforts to obtain the
termination of such Run-Out Obligations, including without limitation neither
extending nor renewing such Run-Out Obligations (provided that Regal shall have
no obligation to make any payment in connection with obtaining the termination
of such Run-Out Obligations). Regal further agrees not to enter into any new
agreement with any third party with respect to any Encumbered Theatre, or amend
or modify any Run-Out Obligation, to the extent such agreement, amendment or
modification would be inconsistent with the rights of LLC under Section 2.04 or
have the effect of any extension. Prior to the expiration of the Run-Out
Obligations, each Encumbered Theatre may, upon the mutual agreement of LLC and
Regal, become a Theatre with respect to some or all Services, provided such
election does not create a default under any Run-Out Obligation. In any event,
except in accordance with Section 4.13 (Excluded Theatres; IMAX Screens) or as
may be mutually agreed by the Parties in writing, each Encumbered Theatre shall
automatically become a Theatre, for all purposes hereof, no later than the
expiration of the Run-Out Obligations with respect to such Encumbered Theatre.

(b) Exclusive Run-Out Obligations. With respect to each Service for which the
third party to the Run-Out Obligations has exclusive rights as a service
provider, if Regal has provided LLC with written notice of Regal’s intent to
receive additional equity in LLC with respect to the Encumbered Theatres
pursuant to the Unit Adjustment Agreement, Regal shall, until such Run-Out
Obligations have terminated, make a quarterly Exclusivity Run-Out Payment (as
defined in Schedule 1) to LLC. Any such payments shall be made on or before the
last day of LLC’s fiscal month following the fiscal quarter in which Regal
receives the Services from the third party to the Run-Out Obligations.

(c) Non-Exclusive Run-Out Obligations. With respect to each Service for which
the third party to the Run-Out Obligations has non-exclusive rights as a service
provider, if Regal has provided LLC with written notice of Regal’s intent to
receive additional equity in LLC with respect to the Encumbered Theatres
pursuant to the Unit Adjustment Agreement, Regal shall, until such Run-Out
Obligations have terminated, pay LLC ***. Any such payments shall be made on or
before the last day of LLC’s fiscal month following the fiscal quarter in which
Regal receives third party payment for the Services.

(d) Beverage Agreement Advertising Rate and Encumbered Theatres. If Regal has
provided LLC with written notice of Regal’s intent to receive additional equity
in LLC with respect to the Encumbered Theatres prior to termination of the
Run-Out Obligations pursuant to the Unit Adjustment Agreement, the attendance at
Encumbered Theatres shall be included in the calculation of the Beverage
Agreement Advertising Rate.

 

28



--------------------------------------------------------------------------------

Section 4.09 License. LLC hereby grants to Regal and its Affiliates a limited,
non-exclusive, non-transferable, non-sublicenseable license in the Theatres only
(i) to receive, store, display and exhibit the Digital Content Service, the
Traditional Content Program and the Digital Carousel, as applicable, on the LLC
Equipment and the Regal Equipment solely in connection with its performance of
and subject to all of the terms and conditions of this Agreement, and
(ii) subject to LLC’s prior written consent, to prepare and distribute
promotional materials based, in whole or in part, on the Service solely to the
extent necessary to promote the Service as permitted in Section 6.03 below.
Regal may not alter intentionally the Digital Content Service, the Traditional
Content Program or the Digital Carousel or otherwise intentionally exhibit the
Digital Content Service, the Traditional Content Program or the Digital Carousel
in a manner resulting in a change to the Digital Content Service, Traditional
Content Program or Digital Carousel or any related on-screen Inventory, nor may
Regal use or make the Digital Content Service, Traditional Content Program or
Digital Carousel available for any purpose, at any location, or in any manner
not specifically authorized by this Agreement, including without limitation
recording, copying or duplicating the Digital Content Service, Traditional
Content Service or Digital Carousel or any portion thereof. Regal shall at all
times receive and exhibit the Digital Content Service or Traditional Content
Program and Digital Carousel in accordance with such policies and procedures of
LLC that are provided in advance to Regal and consistently applied with respect
to other exhibitors from time to time. Each Party shall be solely responsible
for obtaining and providing all rights, licenses, clearances and consents
necessary for the use of any Inventory it sources or creates (whether or not it
sources or creates such Inventory on behalf of the other Party), or that is
prepared or provided by third parties on its behalf, as contemplated herein,
except as may otherwise be agreed by the Parties in writing.

Section 4.10 Cooperation and Assistance. The Parties agree that the
effectiveness and quality of the Service as provided by LLC are dependent on the
cooperation and operational support of both Parties.

(a) Regal. Regal agrees that it (and each of the Theatres) shall at all times
during the Term provide LLC, at Regal’s own cost except as otherwise provided in
this Agreement, with the following:

(i) internal resources and permissions as reasonably required to effectuate
delivery of the Service, including without limitation projection and sound
technicians and other employees to assist with LLC Equipment installation and
Digital Content Service, Digital Programming Services and Meeting Services
transmission;

(ii) unless unavailable, 24 (hour) by 7 (day) “real time” access via Regal’s
network assets in conformity with Regal’s network use and security policies
(provided in advance to LLC and consistently applied with respect to other Regal
service providers) to the in-Theatre software and hardware components of the
Digital Content Network, consistent with the Service Level Agreements (as set
forth in the Specification Documentation), so that LLC can monitor the
distribution and playback of the Service and the Parties will reasonably
cooperate to ensure that corrections or changes are made as required to deliver
the Service;

 

29



--------------------------------------------------------------------------------

(iii) detailed playback information in a form, whether electronic or hard copy,
and at such times as either Regal or LLC shall reasonably request;

(iv) prompt notification of reception, playback or other technical problems
associated with receipt of the Service;

(v) the results of quality audits performed by Regal periodically during the
Term upon LLC’s request and at its direction to confirm playback compliance;

(vi) adequate opportunities to train Regal personnel, as provided in
Section 3.06;

(vii) attendance data film-by-film, rating-by-rating and Theatre-by-Theatre for
all Theatres, in an electronic form and in a format agreed by the Parties, at
such times as are consistent with Regal’s internal reporting systems but in any
event at least weekly;

(viii) on a monthly, quarterly and annual basis as requested by LLC from time to
time, a list of all Theatres, including (i) identification of which Theatres are
Digitized Theatres, (ii) the number of total screens and digital screens at each
Theatre and for all Theatres at which Advertising Services are provided,
(iii) identification of any Theatres that are not equipped with at least one
Lobby Screen to display the Video Display Program, (iv) attendance for screens
on which Advertising Services are provided (by Theatre and in total), including
separate identification of attendance for screens on which Advertising Services
under the Beverage Agreement is provided (if different); (v) upon LLC’s request,
identification of Theatres in which Advertising Services are not provided, and
the attendance and number of screens at such theatres; (vi) estimated Theatre
opening and closing dates; and (vii) such other information described in the
Specification Documentation, as such may be amended from time to time by mutual
agreement of the Parties;

(ix) Regal’s budgeted attendance by theatre (and by month if Regal budgets on a
monthly basis) for the next full fiscal year once approved by Regal’s board,
and; and

(x) such other information regarding the Services as LLC may reasonably request
from time to time, as Regal agrees to provide in its sole discretion;

(b) LLC. LLC agrees that it shall at all times during the Term provide Regal, at
LLC’s own cost except as otherwise provided in this Agreement, with the
following:

(i) on a weekly basis, a report of compliance by each Digitized Theatre with
on-screen advertising requirements and reasons for any noncompliance, including
a report of compliance relating to the Beverage Agreement (the “Beverage
Compliance Report”);

 

30



--------------------------------------------------------------------------------

(ii) on a weekly basis, a representative Play List of national advertising,
which LLC shall make available no later than two business days prior to the day
on which the Play List be implemented;

(iii) on a monthly basis, a report regarding local advertising.

(c) Confidentiality. For the avoidance of doubt, information made available
subject to this Section 4.10 shall be subject to the provisions of Section 14.01
(Confidential Treatment); provided however, that LLC agrees that Regal shall be
permitted to provide the Beverage Compliance Report to its beverage
concessionaire. Regal agrees to be included in any compliance reporting LLC
provides to its advertisers and other content providers for proof of
performance.

Section 4.11 Trailers. Trailers that are exhibited in the Theatres shall not
include the exhibition or display of any trademark, service mark, logo or other
branding of a party other than the film studio(s), distributor(s), production
company(ies); provided, however, Trailers may include incidental images of
products or services which appear in the motion picture (e.g., product
placements).

Section 4.12 Customer Access to Pre-Feature Program. Regal shall use
commercially reasonable efforts to provide audiences access to the Theatre
auditorium for the Pre-Feature Program or Traditional Content Program not less
than 20 minutes prior to Showtime.

Section 4.13 Excluded Theatres; IMAX Screens.

(a) Excluded Theatres. Regal shall have the right to designate art house and
draft house theatres that for purposes of this Agreement shall be “Excluded
Theatres”; provided, however, that the aggregate annual attendance at all such
Excluded Theatres on the date of designation shall not exceed four (4) percent
of the aggregate annual attendance at the Theatres. The list of Excluded
Theatres identified as of the Effective Date is set forth in the Specification
Documentation. Regal shall provide written or electronic notice to LLC, in the
form specified by LLC, each time there is a change in its list of Excluded
Theatres. Excluded Theatres shall not be deemed Theatres for purposes of this
Agreement; provided, however, that upon mutual agreement of the Parties one or
more Excluded Theatres may participate in Digital Programming Services and
Meeting Services pursuant to Article 6. Excluded Theatres will not receive
Advertising Services; provided, however, that upon mutual agreement of the
Parties one or more Excluded Theatres may participate in Event Sponsorships with
respect to a particular event included in the Digital Programming Services.
Excluded Theatres will not be considered for purposes of the calculation of
Theatre Access Fees (although Regal will be entitled to the revenue share
allocable for Digital Programming and Meeting Services events in Excluded
Theatres, as set forth in Exhibit B). Notwithstanding the foregoing, Excluded
Theatres will be subject to the exclusivity obligations of Regal, as set forth
in Section 2.04 to the same extent as a Theatre hereunder. With respect to any
Theatre subsequently designated as an Excluded Theatre, the parties will
negotiate in good faith terms for the discontinuation of delivery of the Service
to such Excluded Theatre.

 

31



--------------------------------------------------------------------------------

(b) IMAX Screens. All Theatre screens dedicated to the exhibition of films using
“IMAX” technology shall be deemed “IMAX Screens.” IMAX Screens will not receive,
and Regal will have no duty to exhibit on any IMAX Screen, the Digital Carousel,
the Pre-Feature Program or the Traditional Content Program; provided however,
that Regal may elect to exhibit the Digital Carousel, the Pre-Feature Program or
the Traditional Content Program on its IMAX Screens in its sole discretion.
Notwithstanding the foregoing, all IMAX Screens will be subject to the
exclusivity obligations of Regal, as set forth in Section 2.04 to the same
extent as a Theatre hereunder. Regal will provide LLC prompt written or
electronic notice, in the form specified by LLC, of any additions to or
deletions from its list of IMAX Screens, which list is provided in the
Specification Documentation.

Section 4.14 Grand Openings; Popcorn Tubs; Employee Uniforms. Notwithstanding
anything herein to the contrary, Regal shall not be prohibited from:
(i) promoting the grand opening of a Theatre or an Excluded Theatre, provided
such promotional activity (A) may occur only for the fourteen (14) day period
immediately preceding the opening of the theatre to the general public through
the fourteen (14) day period immediately following the opening of the theatre to
the general public, and (B) includes local advertising of such opening in
exchange for the advertising of local businesses only, provided any on-screen
advertising related thereto shall be subject to availability of on-screen
Inventory and limited to one (1) advertisement thirty (30) seconds in length;
(ii) placing advertising promoting full-length feature films on special popcorn
tubs (such as plastic or oversized containers not regularly sold by Regal) sold
in Theatres or Excluded Theatres, provided Regal shall (A) provide LLC one
hundred twenty (120) days prior notice of Regal’s desire to conduct such
promotion and permit LLC sixty (60) days to sell promotional advertising for
such special popcorn bags/tubs, and if LLC cannot sell advertising for such
special popcorn tubs within such sixty (60) day period then Regal shall have the
right to sell such advertising, (B) be limited to two (2) such promotions in any
twelve (12) month period during the Term, (C) not conduct any such promotion
over a period exceeding thirty (30) days, and (D) not sell such advertising
below the lowest total rate card amount received by LLC for popcorn bags; and
(iii) allowing advertising for the supplier of Regal employee uniforms to appear
on such uniforms, provided not more than two (2) individual instances of such
advertising may appear on any such uniform at any one time. Regal will provide
LLC reasonable advance written notice of any promotion under this Section 4.14
(collectively, “Special Promotions”) and LLC will have the right to approve each
such Special Promotion. LLC may not unreasonably withhold, condition or delay
its approval, provided that LLC shall be permitted to withhold its approval from
any such Special Promotion that is inconsistent with any exclusive obligation of
LLC then in force, or otherwise interferes with the current or proposed business
activities of LLC as reasonably determined by LLC. Any cash consideration paid
by a third party in connection with a Special Promotion relating to any Service
shall be paid to LLC.

Section 4.15 Consultation regarding Certain Advertising Agreements.

(a) Theatre Advertising. Prior to either Party entering into an exclusive
agreement for longer than one Flight with any third party for Theatre
Advertising, the contracting Party will give the other Party written notice not
less than twenty (20) days in advance of the contract date, and the Parties will
consult in good faith to confirm that such

 

32



--------------------------------------------------------------------------------

exclusive arrangement does not conflict with any exclusive arrangements the
other Party has entered into or contemplates entering into; provided however,
this notice shall not apply to entry into the Beverage Agreement by Regal.
Notwithstanding the foregoing, if the Parties have satisfied the foregoing
provisions of this Section 4.15(a) and identified a conflict of interest
regarding an agreement with exclusivity, Regal’s exclusivity interests shall
prevail.

(b) Strategic Relationships. Regal shall not enter into any Strategic
Relationship that conflicts with any existing or proposed exclusive advertising
or promotional arrangement between LLC and a third party for which LLC has
provided prior written notice, which may be by electronic mail, to Regal’s
designated representative(s) of such existing or proposed exclusive arrangement,
including the identity of the other party, the length of time, and type of
category of such exclusive arrangement, and specifically in connection with a
proposed exclusive arrangement the anticipated start date of such arrangement.
Regal may enter into any Strategic Relationship that conflicts with a proposed
exclusive arrangement prior to the anticipated start date of such arrangement.
Further, in the event that LLC is unable to enter into a definitive agreement
with respect to such proposed exclusive arrangement within sixty (60) days after
such notice by LLC to Regal of such proposed exclusive arrangement, which notice
may not be provided more than once in any twelve month period, then Regal shall
have the right to enter into any such Strategic Relationship.

ARTICLE 5

SUPPORT; MAKE GOODS

Section 5.01 Software Support. LLC reserves the right to request of Regal and
agrees to consult with Regal during the Term on any proposed material changes or
updates to the Software. LLC shall make available to Regal pursuant to the terms
of the license in Section 7.01 below all such updates or modifications to the
Software. Unless otherwise agreed to in writing by LLC, Regal shall not permit
any third party to perform or provide any maintenance or support services with
respect to the LLC Equipment or the Software.

Section 5.02 Cooperation. Regal agrees to take all actions during the Term that
are within its control and reasonably necessary to permit the delivery,
exhibition and viewing of the Service in the Theatres on the terms and
conditions set forth herein.

Section 5.03 Make Goods. In the event that any Inventory scheduled for
exhibition pursuant to Sections 4.06(a), 4.06(b) or 4.07 is not exhibited as
scheduled, LLC shall take such action or provide such remedy as is required
pursuant to the applicable Regal advertising agreement, including the exhibition
of “make good” Inventory sufficient to achieve the level of Inventory content
impressions necessary to satisfy any contractual obligations governing the
exhibition of such Inventory. Regal acknowledges and agrees that such
contractual obligations must have been timely disclosed to LLC in writing as a
condition to the exercise of the foregoing exclusive right and remedy; such
obligations as of the Effective Date have been provided by Regal to LLC in a
separate letter. To the extent such third-party agreement prescribed a “make
good” remedy, Regal agrees to make its Theatres (including screens and Lobby
Screens, as applicable) available for the exhibition of such “make goods,” and
LLC agrees to exhibit such “make goods” consistent with any contractual
obligations of Regal concerning the exhibition of such

 

33



--------------------------------------------------------------------------------

“make goods.” LLC reserves the right to use excess or unsold Inventory as “make
goods,” remnant advertising, other revenue generating advertising, public
service announcements, and the like. Notwithstanding the foregoing, LLC shall
only be required to make any payment of moneys (including a refund of amounts
paid by the applicable advertiser) in the event that the reason that the
applicable Inventory was not exhibited or was exhibited in an incorrect position
was primarily a result of actions or inactions by LLC (or its designees or
assigns) and the applicable advertising agreement does not allow, or LLC
otherwise does not provide, a remedy of exhibition of “make good” Inventory.

ARTICLE 6

DIGITAL PROGRAMMING SERVICES AND MEETING SERVICES

Section 6.01 Participation in Digital Programming. All Digitized Theatres with
the necessary equipment to exhibit an event are available for Digital
Programming Services either automatically or subject to Regal’s approval, based
on criteria specified in Exhibit B. The Parties agree that Regal will pay LLC a
percentage of ticket revenue as set forth on Exhibit B for Digital Programming
Services described on Exhibit A, Section B.

Section 6.02 Participation in Meeting Services. Regal shall make its Theatres
available for Meeting Services either automatically or subject to Regal’s
approval, based on criteria specified in Exhibit B. The Parties agree that Regal
will be compensated for use of its auditoriums as set forth on Exhibit B for the
Meeting Services as described on Exhibit A, Section C.

Section 6.03 Marketing and Promotion of Digital Programming Services and Meeting
Services.

(a) The Parties have agreed to develop and implement a plan to market and
promote the Digital Programming Services to current and potential Theatre
patrons on an event-by-event basis. This marketing plan will include at least
one digital trailer (the “Event Trailer”) to promote events or a series of
events distributed to the applicable Digitized Theatres and other Digitized
Theatres in the designated market area. If LLC is promoting only one Digital
Programming event, the relevant Event Trailer shall not be longer than thirty
(30) seconds, and if LLC is promoting more than one Digital Programming event,
the aggregate time of the Event Trailers shall not exceed 40 seconds. The Event
Trailer shall be limited to a promotion for an applicable event and if displayed
after Showtime shall not include any (i) product placement or mention nor
(ii) logo placement, except for company names and logos that are incidental to
the sponsoring of such event, without the prior written approval of Regal which
approval shall not be unreasonably withheld. Notwithstanding the foregoing,
Regal shall, in its discretion, determine whether and in which Theatres to
exhibit an Event Trailer after Showtime. If Regal chooses not to display the
Event Trailer after Showtime in all Theatres in the designated market area where
Regal is exhibiting the Digital Programming event, LLC may refuse to distribute
the Digital Programming event to any of Regal’s Theatres in such designated
market area.

 

34



--------------------------------------------------------------------------------

(b) LLC may request access to Regal’s customer databases, in connection with
marketing of Digital Programming Services events, which request may be denied in
Regal’s sole and absolute discretion.

(c) Marketing and promotion materials created for Digital Programming Services
and Meeting Services shall be created as mutually agreed from time to time, in
accordance with the content standards set forth in Section 4.03. LLC agrees to
include bridges and bumps, prior to and following a Digital Programming Services
event, to reinforce branding for the Digital Programming Service.

Section 6.04 Concessions, Sponsorships. Regal shall retain all revenue from
Concession sales associated with Digital Programming Services and Meeting
Services. LLC reserves the right, as part of the Advertising Services, to
arrange third party sponsorship of Digital Programming Services and Meeting
Services, provided that no such sponsor may be a theatre or theatre circuit
which is a competitor of Regal, and provided that such sponsorship is in
conformance with the content restrictions enumerated in Section 4.03(i) through
(ix) hereof.

Section 6.05 LLC’s First Right. Regal will submit to LLC for consideration by
LLC any event opportunities that are identified by or presented to Regal and
that would ordinarily fall within the definition of Digital Programming Services
and Meeting Services. Should LLC elect not to enter into a contract for such
events in the Digital Programming Services or Meeting Services within 30 days
after such submission by Regal, then Regal may pursue such event opportunities
independent of LLC, and Regal shall retain any and all revenues resulting from
such event. LLC agrees to keep Regal informed of the progress in negotiating any
contract for such events referred by Regal.

Section 6.06 Digital Programming Content. When sourcing digital content
programming for Digital Programming Services and Meeting Services, LLC agrees to
exercise commercially reasonable efforts to source content from a variety of
providers. Such content must have received, or be such that, had it been rated,
it would have received, an MPAA rating of “G,” “PG,” “PG-13” or “R” (or the
equivalent).

Section 6.07 Use of Digital Content Network. Regal shall have the right to use
the Digital Content Network for the delivery of (a) any Digital Films, Trailers
or PSA Trailer, and (b) any event submitted to, and rejected by, LLC pursuant to
Section 6.05, and Regal shall pay LLC an Administrative Fee for such use as set
forth in Exhibit B.

ARTICLE 7

INTELLECTUAL PROPERTY

Section 7.01 Software License. Subject to the terms and conditions of this
Agreement and the License Agreement, LLC hereby grants to Regal, and Regal
hereby accepts, a non-exclusive, non-transferable, non-sublicenseable, limited
license to install and execute the object code version of the Software solely
for the limited purpose to receive, store, display and exhibit the Digital
Content Service, the Traditional Content Program and the Digital Carousel, as

 

35



--------------------------------------------------------------------------------

applicable, on the LLC Equipment and the Regal Equipment solely in connection
with its performance of and subject to all of the terms and conditions of this
Agreement and only to the extent such Software is utilized by Regal.

Section 7.02 License of the LLC Marks.

(a) Subject to the terms and conditions of this Agreement and any guidelines or
requirements provided in writing from time-to-time by LLC to Regal, LLC hereby
grants at no additional cost to Regal, and Regal hereby accepts, a
non-exclusive, non-transferable (except in connection with an assignment of this
Agreement in accordance with Section 15.08 hereof), nonsublicenseable, limited
license (i) to use the LLC Marks solely in connection with its participation in
the Service, as approved by LLC in writing in advance (which shall not be
unreasonably or untimely withheld), and (ii) to use the LLC Marks in marketing
or advertising materials (“Marketing Materials”) that have been approved (which
shall not be unreasonably or untimely withheld) by LLC pursuant to the terms
hereof, provided and to the extent LLC shall have authorized Regal to promote
the Service. Regal acknowledges that LLC is and shall remain the sole owner of
the LLC Marks, including the goodwill of the business symbolized thereby. Regal
recognizes the value of the goodwill associated with the LLC Marks and
acknowledges and agrees that any goodwill arising out of the use of the LLC
Marks or any of them by Regal shall inure to the sole benefit of LLC for all
purposes hereof.

(b) Prior to using any Marketing Material or depicting or presenting any LLC
Mark in or on any marketing or advertising material or otherwise, Regal shall
submit a sample of such Marketing Material or other material to LLC for
approval. LLC shall exercise commercially reasonable efforts to approve (which
shall not be unreasonably withheld) or reject any such Marketing Material or
other material submitted to it for review within five (5) business days from the
date of receipt by LLC. Regal shall not use, publish, or distribute any
Marketing Material or other material unless and until LLC has so approved it in
writing. Upon receipt of such approval from LLC for a particular Marketing
Material or other material, Regal shall not be obligated to submit to LLC
substantially similar material for approval; provided, however, Regal shall
timely furnish samples of all such material to LLC.

(c) Any and all use or exercise of rights by Regal with respect to the LLC Marks
or any other trademark, tradename, service mark or service name provided by LLC
to Regal for use in connection with the Services shall be in accordance with
standards of quality and specifications prescribed by LLC from time to time (the
“LLC Quality Standards”) and which have been delivered to Regal. LLC shall have
the right to change the LLC Quality Standards from time to time upon written
notice to Regal, provided such modified LLC Quality Standards are equally and
timely applied to any and all other exhibitors of the Service.

(d) Regal shall cause the appropriate designation “(TM)” or “(SM)” or the
registration symbol “(R)” to be placed adjacent to the LLC Marks in connection
with the use thereof and to indicate such additional or alternative information
as LLC shall specify from time to time concerning the use by Regal of the LLC
Marks as such is, equally and timely communicated and applied to any and all
other exhibitors of the Service.

 

36



--------------------------------------------------------------------------------

(e) Regal shall not use any LLC Mark in any manner that may reflect adversely on
the image or quality symbolized by the LLC Mark, or that may be detrimental to
the image or reputation of LLC. Notwithstanding anything herein to the contrary,
LLC shall have the right, at its sole option, to terminate or suspend the
trademark license grant provided herein if it determines that Regal’s use of the
LLC Marks or any of them is in violation of its trademark usage guidelines or is
otherwise disparaging to its image or reputation, and such use is not conformed
to such guidelines and other reasonable requests of LLC within ten (10) days of
receipt of written notice thereof.

(f) Regal agrees not to use (i) any trademark or service mark which is
confusingly similar to, or a colorable imitation of, any LLC Mark or any part
thereof, (ii) any trademark or service mark in combination with any LLC Mark,
except in the case of the Brand as created by LLC under the terms of
Section 4.05(b) or (iii) any LLC Mark in connection with or for the benefit of
any product or service of any other Person or entity, except in the case of the
Brand as created by LLC under the terms of Section 4.05(b). Regal shall not
engage in any conduct which may place LLC or any LLC Mark in a negative light or
context, and shall not represent that it owns or has any interest in any LLC
Mark other than as expressly granted herein, nor shall it contest or assist
others in contesting the title or any rights of LLC (or any other owner) in and
to any LLC Mark.

(g) With respect to all of LLC’s approvals, rights and otherwise under this
Section 7.02, LLC shall treat Regal at least as favorably with respect to each
instance as it has for any other exhibitor of the Service.

Section 7.03 License of the Regal Marks.

(a) Subject to the terms and conditions of this Agreement, and any guidelines or
requirements provided in writing from time-to-time by Regal to LLC, Regal hereby
grants at no cost to LLC, and LLC hereby accepts, a non-exclusive,
non-transferable (except in connection with an assignment of this Agreement in
accordance with Section 15.08 hereof), nonsublicenseable, limited license (i) to
use the Regal Marks solely in connection with its delivery of the Service, as
approved (which shall not be unreasonably or untimely withheld) by Regal in
writing in advance, and (ii) to use the Regal Marks in Marketing Materials that
have been approved (which shall not be unreasonably or untimely withheld) by
Regal pursuant to the terms hereof. LLC acknowledges that Regal is and shall
remain the sole owner of the Regal Marks, including the goodwill of the business
symbolized thereby. LLC recognizes the value of the goodwill associated with the
Regal Marks and acknowledges and agrees that any goodwill arising out of the use
of the Regal Marks by LLC shall inure to the sole benefit of Regal for all
purposes hereof.

(b) Prior to using any Marketing Material or depicting or presenting any Regal
Mark in or on any marketing or advertising material or otherwise, LLC shall
submit a sample of such Marketing Material or other material to Regal for
approval. Regal shall exercise commercially reasonable efforts to approve (which
shall not be unreasonably withheld) or reject any such Marketing Material or
other material submitted to it for review within five (5) business days from the
date of receipt by Regal LLC shall not use, publish, or distribute any Marketing

 

37



--------------------------------------------------------------------------------

Material or other material unless and until Regal has so approved it in writing.
Upon receipt of such approval from Regal for a particular Marketing Material or
other material, LLC shall not be obligated to submit to Regal substantially
similar material for approval; provided, however, LLC shall timely furnish
samples of all such material to Regal.

(c) Any and all use or exercise of rights by LLC with respect to the Regal Marks
or any other trademark, tradename, service mark or service name provided by
Regal to LLC for use in connection with the Services shall be in accordance with
standards of quality and specifications prescribed by Regal from time to time
(the “Regal Quality Standards”) and provided to LLC. Regal shall have the right
to change the Regal Quality Standards from time to time upon written notice to
LLC.

(d) LLC shall cause the appropriate designation “(TM)” or “(SM)” or the
registration symbol “(R)” to be placed adjacent to the Regal Marks in connection
with the use thereof and to indicate such additional or alternative information
as Regal shall specify from time to time concerning the use by LLC of the Regal
Marks as such is equally and timely communicated and applied to any and all
other licensees of the Regal Marks.

(e) LLC shall not use any Regal Mark in any manner that may reflect adversely on
the image or quality symbolized by the Regal Mark, or that may be detrimental to
the image or reputation of Regal. Notwithstanding anything herein to the
contrary, Regal shall have the right, at its sole option, to terminate or
suspend the trademark license grant provided herein if it determines that LLC’s
use of the Regal Marks or any of them is in violation of its trademark usage
guidelines or is otherwise disparaging to its image or reputation, and such use
is not conformed to such guidelines and other reasonable requests of Regal
within ten (10) days of receipt of written notice thereof.

(f) LLC agrees not to use (i) any trademark or service mark which is confusingly
similar to, or a colorable imitation of, any Regal Mark or any part thereof,
(ii) any trademark or service mark in combination with any Regal Mark, except
for the LLC Marks as permitted under this Agreement or (iii) any Regal Mark in
connection with or for the, benefit of any product or service of any other
Person or entity, except for the LLC Marks as permitted under this Agreement.
LLC shall not engage in any conduct which may place Regal or any Regal Mark in a
negative light or context, and shall not represent that it owns or has any
interest in any Regal Mark other than as expressly granted herein, nor shall it
contest or assist others in contesting the title or any rights of Regal (or any
other owner) in and to any Regal Mark.

Section 7.04 Status of the LLC Marks and Regal Marks. Without expanding the
rights and licenses granted under this Agreement, the Parties acknowledge and
agree that (a) the rights and licenses granted under this Agreement to use the
LLC Marks and Regal Marks permit the use of the Regal Marks in combination or
connection with the LLC Marks, (b) the use of the Regal Marks in combination or
connection with the LLC Marks, whether in the Brand, Policy Trailer, Branded
Slots, Marketing Materials or otherwise in connection with the participation in
or delivery of the Service, will not be deemed to create a composite or
combination mark consisting of the Regal Marks and the LLC Marks, but instead
will be deemed to create and will be treated by the Parties as creating a
simultaneous use of the LLC Marks and Regal Marks as

 

38



--------------------------------------------------------------------------------

multiple separate and distinct trademarks or service marks, (c) neither Party
will claim or assert any rights in a composite mark consisting of elements of
the LLC Marks and Regal Marks, and (d) all use of the Regal Marks and the LLC
Marks under this Agreement will be subject to the provisions regarding the use
and ownership of the Regal Marks and LLC Marks contained in this Agreement.

ARTICLE 8

FEES

Section 8.01 Payment. Except as otherwise provided in this Agreement (e.g.,
payment of the Theatre Access Fees pursuant to Section 2.05(b)), all amounts due
by one Party to the other under this Agreement shall be paid in full within
thirty (30) days after the receipt by the paying Party of an invoice therefor.
Each Party agrees that invoices for amounts payable by the other Party will not
be issued until the event triggering such payment obligation has occurred, or
the condition triggering such payment obligation has been satisfied, as
applicable.

Section 8.02 Audit. Each Party shall keep and maintain accurate books and
records of all matters relating to the performance of its obligations hereunder,
including without limitation the sale of advertising, in accordance with
generally accepted accounting principles. During the Term and for a period of
one (1) year thereafter, each Party, at its sole expense, shall, upon reasonable
advance written notice from the other Party, make such books and records
(redacted, as applicable, to provide information relative to the Service and
this Agreement) available at its offices for inspection and audit by the other
Party, its employees and agents. Any audit with respect to amounts payable by
either Party to the other Party under this Agreement shall be limited to an
audit with respect to amounts to be paid in the current calendar year and
immediately preceding calendar year only. Any period that has been audited
pursuant to this section shall not be subject to any further audit. In the event
an audit of the books and records of a Party reveals an underpayment to the
other Party, the audited Party shall pay to the other Party the amount of such
underpayment within 30 days of the completion of the audit. If such audit
determines that the underage in payments paid to a Party were in the aggregate
in excess of five percent (5%) of the payments owed, the Party owing the payment
shall, in addition to making the payment set forth above, reimburse the Party
receiving the payment for all reasonable costs, expenses and fees incurred in
connection with such audit. Any disputes between the Parties relating to the
calculation of amounts owed shall be referred to a mutually satisfactory
independent public accounting firm that has not been employed by either Party
for the two (2) year period immediately preceding the date of such referral. The
determination of such firm shall be conclusive and binding on each Party, and
judgment upon any such determination can be entered in any court having
jurisdiction over the matter. Each Party shall bear one-half of the fees of such
firm. If the Parties cannot select such accounting firm, then the selection of
such accounting firm shall be made by the American Arbitration Association
located in New York, New York. In addition to the foregoing audit rights of the
Parties, during the Term LLC and its authorized agents shall have the right,
upon reasonable advance notice, to inspect any Regal premises or facilities
involved in the performance of this Agreement to confirm the performance and
satisfaction of Regal’s obligations hereunder.

 

39



--------------------------------------------------------------------------------

ARTICLE 9

TERM AND TERMINATION

Section 9.01 Term.

(a) Duration. Unless earlier terminated as provided below, the term of this
Agreement, except with respect to Digital Programming Services and Meeting
Services, shall begin on the Effective Date and shall continue through
February 13, 2037 (the “Initial Term”), after which Regal shall have the right
to renew this Agreement on the terms as set forth in this Agreement for
continuous, successive five-year periods (each, a “Renewal Term,” and together
with the Initial Term, the “Term”). Regal shall give LLC written notice of any
intent to exercise its right to renew at least thirty (30) days prior to the
expiration of the Initial Term and any Renewal Term. The Parties shall, for a
period of six (6) months commencing eighteen (18) months before the conclusion
of the Initial Term and any Renewal Term, negotiate in good faith terms, if any,
on which they may agree to extend the Initial Term or any Renewal Term, and, if
such agreement is reached, this Agreement shall be amended to incorporate such
terms. Unless this Agreement is extended by Regal, this Agreement may only be
extended by subsequent written agreement of the Parties. Prior to and during
such six (6) month period, Regal shall not enter into or conduct any
negotiations with any third party with respect to any service that may be
competitive with the Service or any feature thereof.

(b) Digital Programming Services. The term of this Agreement with respect to
Digital Programming Services shall begin on the Effective Date and shall
continue through December 31, 2011 (the “Initial Digital Programming Term”).
This Agreement shall automatically renew with respect to Digital Programming
Services for continuous, successive five-year periods (each, a “Digital
Programming Renewal Term,” and together with the Initial Digital Programming
Term, the “Digital Programming Term”) if Digital Programming Services has
produced an average Digital Programming EBITDA (as defined in Schedule 1) per
Founding Member screen in all Theatres, AMC Theatres and Cinemark Theatres of
$*** for the three year period ending on December 31, 2011 with respect to the
Initial Digital Programming Term or has produced an average Digital Programming
EBITDA per Founding Member screen of $*** increased by 5% for each five
year period thereafter with respect to any Digital Programming Renewal Term (the
“Digital Programming EBITDA Threshold”); provided, however, that the Digital
Programming Term shall not exceed the Initial Term. If Digital Programming
Services has failed to satisfy the Digital Programming EBITDA Threshold, then
Regal may extend the Initial Digital Programming Term or any Digital Programming
Renewal Term at its sole discretion. Notwithstanding the preceding sentence, if
upon expiration of the Initial Digital Programming Term or any Digital
Programming Renewal Term, the average Digital Programming EBITDA (as defined in
Schedule 1) per Founding Member screen for Digital Programming Services was
negative during the last two years of such Initial Digital Programming Term
or any two of the five years of such Digital Programming Renewal Term,
then either Regal or LLC shall have the right in its sole discretion to not
extend the Initial Digital Programming Term or any Digital Programming Renewal
Term. Upon expiration of the Digital Programming Term, the provisions of this
Agreement relating to Digital Programming shall terminate, except such rights
and obligations that may survive pursuant to Section 9.04 (including the
survival of Section 9.03 if the Digital Programming Term continues until the
expiration of this Agreement).

 

40



--------------------------------------------------------------------------------

(c) Meeting Services. The term of this Agreement with respect to Meeting
Services shall begin on the Effective Date and shall continue through
December 31, 2011 (the “Initial Meeting Services Term”). This Agreement shall
automatically renew with respect to Meeting Services for continuous, successive
five-year periods (each, a “Meeting Services Renewal Term,” and together with
the Initial Meeting Services Term, the “Meeting Services Term”) if Meeting
Services has produced an average Meeting Services EBITDA (as defined in Schedule
1) per Founding Member screen in all Theatres, AMC Theatres and Cinemark
Theatres of $*** for the three year period ending on December 31, 2011 with
respect to the Initial Meeting Services Term or has produced an average Meeting
Services EBITDA per Founding Member screen of $*** increased by 5% for each five
year period thereafter with respect to any Meeting Services Renewal Term (the
“Meeting Services EBITDA Threshold”); provided, however, that the Meeting
Services Term shall not exceed the Initial Term. If Meeting Services has failed
to satisfy the Meeting Services EBITDA Threshold, then Regal may extend the
Initial Meeting Service Term or any Meeting Services Renewal Term at its sole
discretion. Notwithstanding the preceding sentence, if upon expiration of the
Initial Meeting Services Term or any Meeting Services Renewal Term, the average
EBITDA per Founding Member screen for Meeting Services was negative during the
last two years of such Initial Meeting Services Term or any two of the five
years of such Meeting Services Renewal Term, then either Regal or LLC shall have
the right in its sole discretion to not extend the Initial Meeting Services Term
or any Meeting Services Renewal Term. Upon expiration of the Meeting Services
Term, the provisions of this Agreement relating to Meeting Services shall
terminate, except such rights and obligations that may survive pursuant to
Section 9.04 (including the survival of Section 9.03 if the Meeting Services
Term continues until the expiration of this Agreement).

Section 9.02 Termination; Defaults. Either Party may terminate this Agreement,
immediately, by giving written notice of termination to the other, and without
prejudice to any other rights or remedies the terminating Party may have, if:

(a) Breach of Material Provision. The other Party materially breaches this
Agreement, other than any provision of Section 15.08, and fails to cure such
breach within ninety (90) days after receipt from the terminating Party of
written notice of the breach specifying in detail the nature of the breach,
provided, that if such material breach cannot be cured within ninety (90) days
from the notice, then the ninety-day period shall be extended as long as is
reasonably necessary to cure such breach if the Party receiving notice
diligently attempts to cure such breach; and provided, further, that if any such
breach by Regal is confined to a Theatre or limited number of Theatres, LLC
shall have the right in its sole discretion to terminate this Agreement only as
to such Theatre or Theatres.

(b) Breach of Anti-Assignment Provision. The other Party materially breaches any
provision of Section 15.08, and fails to cure such breach within thirty
(30) business days after receipt from the terminating Party of written notice of
the breach; provided, that if such breach cannot be cured within thirty
(30) business days from the notice, then the period of thirty business days
shall be extended as long as is reasonably necessary to cure such breach if

 

41



--------------------------------------------------------------------------------

the Party receiving notice diligently attempts to cure such breach; and
provided, further, that if any such breach by Regal is confined to a Theatre or
limited number of Theatres, LLC shall have the right in its sole discretion to
terminate this Agreement only as to such Theatre or Theatres.

(c) Injunction, Order or Decree. Any governmental, regulatory or judicial entity
of competent jurisdiction shall have issued a permanent injunction or other
final order or decree which is not subject to appeal or in respect of which all
time periods for appeal have expired, enjoining or otherwise preventing LLC or,
Regal from performing, in any material respect, this Agreement.

(d) Bankruptcy. The dissolution, bankruptcy, insolvency or appointment of a
receiver or trustee of the other Party that is not dismissed within sixty
(60) days, or the other Party convenes a meeting of creditors, has a receiver
appointed, ceases for any reason to carry on business or is unable to pay its
debts generally.

Section 9.03 Right of First Refusal.

(a) ROFR Period. For a period (the “ROFR Period”) beginning 12 months prior to
the end of the scheduled expiration of this Agreement pursuant to Section 9.01
and ending 48 months after expiration of this Agreement, Regal shall not enter
into any agreement or arrangement with a third party (whether in writing or
otherwise) (an “Alternative Agreement”) to receive services that were being
provided by LLC to Regal at any time during the one-year period ending on
expiration of this Agreement (“Designated Services”) without complying with this
Section 9.03.

(b) ROFR Notice. Before entering into or committing to enter into an Alternative
Agreement, Regal shall present to LLC notice (the “ROFR Notice”) containing a
summary of all material terms and conditions of the proposed Alternative
Agreement. The ROFR Notice shall state that Regal intends to enter into the
Alternative Agreement and shall certify that there are no other direct or
indirect arrangements or understandings with respect to the provision of the
Designated Services that have not been disclosed to LLC.

(c) Information Request. Regal shall provide LLC such additional and
supplemental information as LLC shall reasonably request within 10 days of
receiving such request and Regal shall cooperate fully with LLC in its
evaluation of the Alternative Agreement.

(d) ROFR Response. LLC shall have the right during a period ending 90 days after
submission of the Alternative Agreement (or in the event additional information
is requested by LLC, within 90 days after the final submission to LLC of such
additional information) (the “ROFR Response Period”) to give Regal written
notice (the “ROFR Response”) that it either (i) will enter into an agreement
with Regal providing Regal with the Designated Services on terms and conditions
no less favorable to Regal than those contained in the Alternative Agreement or
(ii) does not seek to provide the Designated Services.

(e) Negotiation regarding Portion of Designated Services. If any of the
Designated Services to be provided by the Alternative Agreement cannot
reasonably be provided by LLC, then LLC and Regal shall negotiate in good faith
during the ROFR Response Period as

 

42



--------------------------------------------------------------------------------

to LLC’s ability to provide certain portions of the Designated Services;
provided that should (x) Regal and LLC fail to reach agreement on LLC’s
provision of the Designated Services in part and (y) LLC fails to agree to
provide all of the Designated Services by the end of the ROFR Response Period,
then Regal shall be permitted to enter into the Alternative Agreement on terms
no less favorable to Regal than those set forth in the ROFR Notice as provided
in Section 9.03(b) above. If Regal fails to enter into such Alternative
Agreement within 45 days after the end of the ROFR Response Period, then the
procedures set forth in this Section 9.03 shall once again become applicable.

(f) Alternative Proposals. During the period commencing on the date that Regal
provides LLC the ROFR Notice and continuing until the earlier of (i) the end of
the ROFR Response Period and (ii) the date LLC notifies Regal that it does not
seek to provide the Designated Services, Regal shall not solicit alternative
proposals from any other party for the Designated Services.

(g) Agreement. If either (i) LLC delivers a ROFR Response indicating that LLC
wants to provide Regal with the Designated Services on the terms and conditions
set forth in the ROFR Notice or (ii) the Parties agree that LLC will provide
only certain of the Designated Services, the Parties will, within 45 days of
such verbal agreement, enter into a written agreement to provide the agreed-on
Designated Services on such terms and conditions. If Regal and LLC fail to enter
into such agreement within 45 days after the end of the ROFR Response Period,
then Regal shall have 45 days thereafter to enter into the Alternative Agreement
on the terms and conditions no less favorable to Regal than those set forth in
the ROFR Notice. If Regal fails to enter into such Alternative Agreement within
such 45 day period, then the provisions of this Section 9.03 shall once again
become applicable.

(h) Entry into Alternative Agreement. If either (i) LLC delivers a ROFR Response
indicating that LLC does not want to provide Regal with the Designated Services
on the terms and conditions set forth in the ROFR Notice or (ii) the Parties
agree that LLC will provide only certain of the Designated Services, Regal shall
be permitted, with respect to those Designated Services not provided by LLC, to
enter into the Alternative Agreement on the terms and conditions no less
favorable to Regal than those set forth in the ROFR Notice. If Regal fails to
enter into such Alternative Agreement within 45 days after the end of the ROFR
Response Period, then the provisions of this Section 9.03 shall once again
become applicable.

Section 9.04 Survival. Articles 1, 10, 11, 13, 14 and 15 and Sections 9.04, 9.05
and 9.06 shall survive any expiration or termination of this Agreement, and
Section 9.03 shall survive any expiration of this Agreement.

Section 9.05 Effect of Termination. Upon termination or expiration of this
Agreement, each Party may exercise all remedies available to it as a matter of
law and upon prior notice to Regal, LLC shall be entitled to enter the Theatres,
and any other premises of Regal where any LLC Property may be located (or in the
event of partial termination of this Agreement pursuant to Section 9.02(a) or
(b) the affected Theatre(s) or premises), at a time mutually agreed to by the
Parties in order to recover any and all LLC Property. In the event LLC fails to
recover any LLC Property within the timeframe the Parties agree upon for such
recovery, Regal shall

 

43



--------------------------------------------------------------------------------

have the right to remove and dispose of such LLC Property in its sole
discretion, provided that any Software included in the LLC Property shall be
recovered and returned to LLC at LLC’s expense. LLC shall be obligated to
restore all premises from which LLC Property is removed pursuant to this section
to their previous condition, excluding reasonable wear and tear and any other
improvements or material alterations to such premises as may have been approved
by the Parties in connection with installation of LLC Equipment or operation of
the Service and shall repair any damage to the premises as a result of such
removal. In addition, any and all licenses granted by either Party to the other
under this Agreement shall immediately terminate, Regal shall cease using LLC
Marks, LLC shall cease using Regal Marks and LLC shall be entitled to
immediately discontinue the Service. Promptly upon termination or expiration of
this Agreement, and except as expressly provided in Article 8 of the License
Agreement, each Party shall return to the other Party all Confidential
Information of the other Party, or, at the other Party’s option, destroy such
Confidential Information and promptly provide to the other Party a certificate
signed by an officer of the Party attesting to such destruction. Notwithstanding
termination of this Agreement, each Party shall pay to the other, within thirty
(30) days after the effective date of such termination, any and all fees
(including costs and expenses) and other amounts owed hereunder as of such
termination.

ARTICLE 10

REPRESENTATIONS, WARRANTIES AND COVENANTS

Section 10.01 Representations and Warranties. Each Party represents and warrants
that:

(a) Formation. It (i) is duly formed and organized, validly existing, and in
good standing under the laws of the jurisdiction of its formation and
incorporation and has the power and authority to carry on its business as
carried on, and (ii) has the right to enter into this Agreement and to perform
its obligations under this Agreement and has the power and authority to execute
and deliver this Agreement.

(b) Governmental Authorization. Any registration, declaration, or filing with,
or consent, approval, license, permit or other authorization or order by, any
governmental or regulatory authority, domestic or foreign, that is required to
be obtained by it in connection with the valid execution, delivery, acceptance
and performance by it under this Agreement or the consummation by it of any
transaction contemplated hereby has been completed, made, or obtained, as the
case may be.

(c) Consents. It is the exclusive owner of, or otherwise has or will have timely
obtained all rights, licenses, clearances and consents necessary to make the
grants of rights made or otherwise perform its obligations under this Agreement
as required under this Agreement.

(d) No Conflicts. The execution and delivery of this Agreement do not, and the
performance of its obligations under this Agreement and the consummation of the
transactions contemplated hereby will not (with or without notice or lapse of
time or both)

 

44



--------------------------------------------------------------------------------

(i) conflict with or result in a violation or breach of its charter or other
organizational documents; (ii) conflict with or result in a violation or breach
of any law or order applicable to it, or (iii) (A) conflict with or result in a
violation or breach of, (B) constitute a default under, or (C) result in the
creation or imposition of any lien upon it or any of its assets and properties
under, any material contract or material license to which it or any of its
Affiliates is a party or by which any of its or their respective assets and
properties are bound.

Section 10.02 Additional Covenants.

(a) No Challenge. Each Party covenants that it will not at any time, except to
the extent necessary to, assert or defend its rights under this Agreement: (i)
challenge or otherwise do anything inconsistent with the other Party’s right,
title or interest in its property, (ii) do or cause to be done or omit to do
anything, the doing, causing or omitting of which would contest or in anyway
impair or tend to impair the rights of the other Party in its property or the
rights of third party licensors or providers in their property, or (iii) assist
or cause any Person or entity to do any of the foregoing.

(b) No Infringement by Regal. Regal covenants that, except as Regal discloses in
writing concurrently with the execution hereof and excluding any intellectual
property or other rights licensed pursuant to the License Agreement, none of the
information, content, materials, or services it supplies or has supplied on its
behalf under this Agreement to its knowledge infringes or misappropriates, or
will infringe or misappropriate, any U.S. patent, trademark, copyright or other
intellectual property or proprietary right of any third party to the extent used
in accordance with the terms and conditions of this Agreement.

(c) No Infringement by LLC. LLC covenants that, except as specified in Section
10.02(b) and excluding any intellectual property or other rights licensed
pursuant to the License Agreement, (i) to its knowledge, the Services will not
violate, infringe or dilute any trademark, tradename, service mark or service
name or any other intellectual property of any third party or the right of
privacy or publicity of any person and (ii) LLC shall procure any and all
consents, licenses or permits necessary relating to the Services provided to
Regal and shall pay all license fees and royalties to the appropriate parties
that become due and owing as a result of the performance of the Services or any
other services as may be provided by LLC to Regal from time to time, other than
film rent to the film distributors.

Section 10.03 Disclaimer. EXCEPT AS EXPRESSLY AND EXPLICITLY SET FORTH IN THIS
AGREEMENT, ANY AND ALL INFORMATION, PRODUCTS, AND SERVICES, INCLUDING, WITHOUT
LIMITATION, THE REGAL PROPERTY AND LLC PROPERTY, ARE PROVIDED “AS IS” AND “WITH
ALL FAULTS,” AND NEITHER PARTY MAKES ANY REPRESENTATIONS OR WARRANTIES, AND EACH
PARTY DISCLAIMS ALL REPRESENTATIONS AND WARRANTIES, EXPRESS OR IMPLIED, WRITTEN
OR ORAL, ARISING FROM COURSE OF DEALING, COURSE OF PERFORMANCE, USAGE OF TRADE,
OR OTHERWISE, INCLUDING, WITHOUT LIMITATION, THE IMPLIED WARRANTIES OF
NON-INFRINGEMENT, MERCHANTABILITY, TITLE AND FITNESS FOR A PARTICULAR PURPOSE.
NEITHER PARTY MAKES ANY REPRESENTATION THAT THE DIGITAL CONTENT SERVICE OR ITS
DISPLAY, OR RECEIPT OF ANY OTHER SERVICES, WILL BE UNINTERRUPTED OR ERROR-FREE.

 

45



--------------------------------------------------------------------------------

ARTICLE 11

INDEMNIFICATION

Section 11.01 Indemnification.

(a) Indemnification by Regal. Regal shall defend, indemnify, and hold harmless
LLC and its officers, directors, members, owners, contractors, employees,
representatives, agents, successors, and assigns (collectively,
“Representatives”) from and against any and all losses, obligations, risks,
costs, claims, liabilities, settlements, damages, liens, judgments, awards,
fines, penalties, expenses and other obligations whatsoever (including, without
limitation, reasonable attorneys’ fees and disbursements, except as limited by
Section 11.02, and any consultants or experts and expenses of investigation)
(collectively, “Costs”) suffered or incurred by LLC or its Representatives in
connection with, as a result of, based upon, or relating to, (i) any breach by
Regal of this Agreement, (ii) any use by Regal of any LLC Property (other than
LLC Property licensed by LLC to Regal under the License Agreement) other than as
authorized by this Agreement, (iii) any third-party claims directly resulting
from acts or omissions of Regal or its designee(s), (iv) any breach of a Legacy
Agreement prior to the date on which such Legacy Agreement is assigned to LLC,
(v) Regal’s fraud, willful misconduct, or noncompliance with law, (vi) any
infringement, violation, misappropriation, or misuse of any third-party
intellectual property rights by the Regal Property (excluding the intellectual
property or other rights licensed by Regal pursuant to the License Agreement);
or (vii) any items disclosed by Regal pursuant to Section 10.02(b).

(b) Indemnification by LLC. LLC shall defend, indemnify, and hold harmless Regal
and its Representatives from and against any and all Costs suffered or incurred
by Regal or its Representatives in connection with, as a result of, based upon,
or relating to, (i) any breach by LLC of this Agreement, (ii) any use by LLC of
any information, content or other materials supplied by or on behalf of Regal
hereunder (including the Brand), but not under the License Agreement, other than
as authorized by this Agreement, (iii) any breach of a Legacy Agreement on or
after the date on which such Legacy Agreement is assigned to LLC, (iv) any
damage caused by LLC, its vendors or subcontractors in installation, inspection
or maintenance of any Equipment, (v) any third-party claims directly resulting
from acts or omissions of LLC or its designee(s), including subcontractors,
(vi) any infringement, violation, misappropriation, or misuse of any third-party
intellectual property rights by the LLC Property (excluding the intellectual
property or other rights licensed by LLC pursuant to the License Agreement); or
(vii) LLC’s fraud, willful misconduct, or noncompliance with law.

(c) Mutual Indemnification. Each Party (the “Indemnifying Party”) shall defend,
indemnify, and hold harmless the other Party and the other Party’s
Representatives from and against any and all Costs suffered or incurred by the
other Party or the other Party’s Representatives in connection with or as a
result of, and from and against any and all third party claims, suits, actions,
or proceedings actually or allegedly arising out of, based upon, or relating

 

46



--------------------------------------------------------------------------------

to any infringement or dilution of any third party trademark, tradename, service
mark or service name by any trademark, tradename, service mark or service name
provided by the Indemnifying Party. In the event of any infringement or dilution
giving rise to a claim for indemnification under Sections 10.02(b), 10.02(c) or
11.01(a)(iii), or if infringement or dilution potentially giving rise to a claim
under this Section is, in the Indemnifying Party’s opinion, likely to occur the
Indemnifying Party may, either: (i) procure for the other Party the right to
continue using the trademark, tradename, service mark or service name in
question, (ii) replace or modify the trademark, tradename, service mark or
service name in question with a non-infringing or non-dilution alternative; or
(iii) order the other Party to cease use of, and terminate the grant of rights
under this Agreement with respect to, the trademark, tradename, service mark or
service name in question. The Indemnifying Party will have no obligation under
this Section for any infringement or dilution caused by, and the other Party
will indemnify the Indemnifying Party in the event of, use by the other Party of
the trademark, tradename, service mark or service name in question: (A) after
the Indemnifying Party has notified the other Party to cease use of that
trademark, tradename, service mark or service name; (B) in combination with any
other trademark, tradename, service mark or service name not supplied by the
Indemnifying Party; or (C) in breach of this Agreement. This Section 11.01(c)
states each Party’s entire liability and sole and exclusive remedy for
infringement or dilution claims or actions relating to third party trademarks,
tradenames, service marks or service names in connection with this Agreement.

Section 11.02 Defense of Action. An indemnitor under this Article shall have the
right to control the defense and settlement of any and all claims, suits,
proceedings, and actions for which such indemnitor is obligated to indemnify,
hold harmless, and defend hereunder, but the indemnitee shall have the right to
participate in such claims, suits, proceedings, and actions at its own cost and
expense. An indemnitor shall have no liability under this Article 11 unless the
indemnitee gives notice of such claim to the indemnitor promptly after the
indemnitee learns of such claim so as to not prejudice the indemnitor. Under no
circumstance shall either Party hereto settle or compromise or consent to the
entry of any judgment with respect to any claim, suit, proceeding, or action
that is the subject of indemnification hereunder without the prior written
consent of the other Party, except for settlement involving only monetary
payment by the indemnitor or no commitment or admission by the indemnitee, which
consent shall not be withheld or delayed unreasonably.

ARTICLE 12

ADDITIONAL RIGHTS AND OBLIGATIONS

Section 12.01 Assistance. Each Party, upon the request of the other, shall
perform any and all further reasonable acts and reasonably execute, acknowledge,
and deliver any and all documents which the other Party determines in its sole
reasonable judgment may be necessary, appropriate, or desirable to carry out the
intent and purposes of this Agreement, including without limitation to document,
perfect, or enforce the other Party’s right, title, or interest in and to any of
such Party’s property, as well as any assistance requested in connection with
the proceedings, suits, and hearings described in Section 12.02.

 

47



--------------------------------------------------------------------------------

Section 12.02 Infringement. The Parties shall notify one another promptly, in
writing, of any alleged, actual or threatened infringement, violation,
misappropriation or misuse of or interference with (“Infringement”) any
intellectual property which such Party knows of or has reason to suspect.

Section 12.03 Theatre Passes. Upon the request of LLC’s CEO, Regal will issue a
number of annual passes, as reasonably requested by LLC and agreed by the
parties and as reasonably consistent with prior practice, to the Theatres for
use by LLC advertising clients, subject to Regal’s ability to issue such passes
pursuant to Regal’s agreements with film distributors. LLC may purchase passes
in excess of such number each year at a reasonably negotiated price. All other
tickets used by LLC for promotional and sales purposes will be acquired by LLC
at Regal’s then current group ticket discount rate.

Section 12.04 Compliance with Law. Regal and LLC shall each at all times operate
and conduct its business, including, without limitation, exercising its rights
under this Agreement, in compliance with all applicable international, national,
state, and local laws, rules, and requirements, and the compliance by either
Party with such laws, rules and requirements shall under no circumstances be
deemed a breach of this Agreement.

Section 12.05 Insurance. Regal shall maintain with financially sound and
reputable insurance companies insurance on the Theatres and Equipment in such
amounts and against such perils as Regal deems adequate for its business. LLC
shall maintain with financially sound and reputable insurance companies
insurance for its business and Equipment in such amounts and against such perils
as LLC deems adequate for its business. Each Party will name the other Party
(including its agents, officers, directors, employees and affiliates) as an
additional insured on such policies of insurance. Furthermore, to the extent
reasonably practicable, LLC shall use commercially reasonable efforts to have
Regal listed as an additional insured on any insurance policy carried by the
advertiser, agent or event promoter in connection with Services provided under
this Agreement.

Section 12.06 Most Favored Nations. LLC shall promptly provide to Regal a copy
of each agreement, amendment or extension as may be entered into by LLC on or
after the Effective Date with each Founding Member (including the Regal
Exhibitor Agreement) which amends any term of the Exhibitor Services Agreement
entered into with any of the Founding Members, as such may be amended from time
to time. The Parties recognize and acknowledge that the provision of the Service
is dependent on the cooperation and operational support of LLC and the Founding
Members and, from time to time, LLC may elect to waive compliance with a term of
this Agreement or a term of an Exhibitor Services Agreement entered into with
another Founding Member, so long as LLC acts reasonably and fairly in granting
waivers requested by each of Regal, AMC and Cinemark, as applicable. If LLC acts
reasonably and fairly in granting such waivers to each of Regal, AMC and
Cinemark and any such waivers do not materially alter the applicable Exhibitor
Services Agreement, then such waiver will not be considered an amendment of the
relevant exhibitor’s Exhibitor Services Agreement for purposes of this Agreement
and shall not be covered by the terms of this Section 12.06. Such copies shall
be redlined to reflect all differences between such agreements or amendments and
this Agreement or corresponding amendment. At the election of Regal, by written
notice to LLC within twenty

 

48



--------------------------------------------------------------------------------

(20) days following its receipt of such agreements or amendments, to amend this
Agreement so that it conforms, in part or whole, to any one of such agreements
or amendments, this Agreement shall be deemed so amended by LLC and Regal as
soon as reasonably practicable after receipt of such notice.

Section 12.07 Non-Competition and Non-Solicitation.

(a) Non-Competition. In consideration of Regal’s participation in LLC and in
consideration of the mutual covenants and agreements contained in this
Agreement, Regal and its Affiliates agree, except as otherwise provided in this
Agreement, not to engage or participate in any business, hold equity interests,
directly or indirectly, in another entity, whether currently existing or
hereafter created, or participate in any other joint venture that competes or
would compete with any business that LLC is authorized to conduct in the
Territory pursuant to this Agreement, whether or not LLC is actually conducting
such business in a particular portion of the Territory. The foregoing
restrictions shall not apply (i) in the event Regal or its Affiliate acquires a
competing business in the Territory as an incidental part of an acquisition of
any other business that is not prohibited by the foregoing, if Regal disposes of
the portion of such business that is a competing business as soon as
practicable, (ii) to any direct or indirect ownership or other equity
investments by Regal or its Affiliates in such other competing business that
represents in the aggregate less than 10% of the voting power of all outstanding
equity of such business, and (iii) in the event Regal enters into any agreement
for the acquisition or installation of equipment or the provision of services on
customary terms that does not violate the exclusivity of LLC hereunder with any
entity that has other businesses and provides other services that may compete
with LLC.

(b) Non-Solicitation. For the Term of this Agreement and a three-year period
after its termination or expiration, each Party shall not, without the prior
written approval of the other Party, directly or indirectly: (i) solicit for
hire any employees of any other Party or its Affiliates at the level of vice
president or higher; or (ii) induce any such employee of such Party to terminate
their relationship with such Party. The foregoing will not apply to individuals
hired as a result of the use of a general solicitation (such as a newspaper,
radio or television advertisement) not specifically directed to the employees of
such Party.

ARTICLE 13

OWNERSHIP

Section 13.01 Property.

(a) LLC Property. As between LLC and Regal, LLC owns, solely and exclusively,
any and all right, title, and interest in and to the Service (including all
Inventory and other content supplied by or on behalf of LLC), the LLC Marks, the
Software (excluding any Software owned by Regal as provided in the License
Agreement), LLC’s Confidential Information, the Digital Content Network, and any
and all other data, information, Equipment (excluding the Regal Equipment),
material, inventions, discoveries, processes, methods, technology, know-how,
written works, software, works of visual art, audio works, and

 

49



--------------------------------------------------------------------------------

multimedia works provided, developed, created, reduced to practice, conceived,
or made available by or on behalf of LLC to Regal or used by LLC to perform any
of its obligations under or in connection with this Agreement, as well as any
and all translations, improvements, adaptations, reproductions, look and feel
attributes, and derivates thereof (collectively, the “LLC Property”), and,
except as expressly and explicitly stated in this Agreement, reserves all such
right, title, and interest.

(b) Regal Property. As between Regal and LLC, Regal owns, solely and
exclusively, any and all right, title, and interest in and to all content
supplied by or on behalf of Regal, the Regal Marks, Software not included in
Section 13.01(a) above, Regal’s Confidential Information, and any and all other
data, information, Equipment (excluding the LLC Equipment), material,
inventions, discoveries, processes, methods, technology, know-how, written
works, software, works of visual art, audio works, and multimedia works
provided, developed, created, reduced to practice, conceived, or made available
by or on behalf of Regal to LLC or used by Regal to perform any of its
obligations under or in connection with this Agreement, as well as any and all
translations, improvements, adaptations, reproductions, look-and-feel
attributes, and derivates thereof (collectively, the “Regal Property”), and,
except as expressly and explicitly stated in this Agreement, reserves all such
right, title, and interest.

Section 13.02 Derived Works.

(a) Derived Works from LLC Property. Any and all data, information, and material
created, conceived, reduced to practice, or developed pursuant to this
Agreement, but not pursuant to the License Agreement, including, without
limitation, written works, processes, methods, inventions, discoveries,
software, works of visual art, audio works, look-and-feel attributes, and
multimedia works, to the extent based on, using, or derived from, in whole or in
part, any LLC Property, whether or not done on LLC’s facilities, with LLC’s
equipment, or by LLC personnel, by either Party alone or with each other or any
third party, and any and all right, title, and interest therein and thereto
(including, but not limited to, the right to sue for past infringement)
(collectively, “LLC Derived Works”), shall be owned solely and exclusively by
LLC, and Regal hereby assigns, transfers, and conveys to LLC any right, title,
or interest in or to any LLC Derived Work which it may at any time acquire by
operation of law or otherwise. To the extent any LLC Derived Works are included
in the Service, LLC hereby grants to Regal during the Term a non-exclusive,
non-transferable, non-sublicenseable license to such LLC Derived Works solely
for use in connection with the Service, as expressly provided by this Agreement.

(b) Derived Works from Regal Property. Except as specified in Section 13.02(a),
any and all data, information, and material created, conceived, reduced to
practice, or developed pursuant to this Agreement, but not pursuant to the
License Agreement, including, without limitation, written works, processes,
methods, inventions, discoveries, software, works of visual art, audio works,
look-and-feel attributes, and multimedia works, to the extent based on, using,
or derived from, in whole or in part, any Regal Property (and specifically
including any materials included in the Policy Trailer or the Branded Slots
based on or derived from materials supplied by Regal), whether or not done on
Regal’s facilities, with Regal’s or LLC’s equipment, or by Regal personnel, by
either Party alone or with each other or any third

 

50



--------------------------------------------------------------------------------

party, and any and all right, title, and interest therein and thereto
(including, but not limited to, the right to sue for past infringement)
(collectively, “Regal Derived Works”), shall be owned solely and exclusively by
Regal, and LLC hereby assigns, transfers, and conveys to Regal any right, title,
or interest in or to any Regal Derived Work which it may at any time acquire by
operation of law or otherwise. To the extent any Regal Derived Works are
included in the Service, Regal hereby grants to LLC during the Term a
nonexclusive, non-transferable, non-sublicenseable license to such Regal Derived
Works solely for use in connection with the Service, as expressly provided by
this Agreement.

Section 13.03 No Title. This Agreement is not an agreement of sale, and (a) no
title or ownership interest in or to any LLC Property is transferred to Regal,
and (b) no title or ownership interest in or to any Regal Property is
transferred to LLC, as a result of or pursuant to this Agreement. Further,
(i) Regal acknowledges that its exercise of rights with respect to the LLC
Property shall not create in Regal any right, title or interest in or to any LLC
Property and that all exercise of rights with respect to the LLC Property and
the goodwill symbolized thereby or connected therewith will inure solely to the
benefit of LLC, and (ii) LLC acknowledges that its exercise of rights with
respect to the Regal Property shall not create in LLC any right, title or
interest in or to any Regal Property and that all exercise of rights with
respect to the Regal Property and the goodwill symbolized thereby or connected
therewith will inure solely to the benefit of Regal.

ARTICLE 14

CONFIDENTIALITY

Section 14.01 Confidential Treatment. For a period of three years after the
termination of this Agreement:

(a) Treatment of Confidential Information. Each Party shall use and cause its
Affiliates to use the same degree of care it uses to safeguard its own
Confidential Information and to cause its and its Affiliates’ directors,
officers, employees, agents and representatives to keep confidential all
Confidential Information; and each Party shall hold and shall cause its
Affiliates to hold and shall cause its and its Affiliates’ directors, officers,
employees, agents and representatives to hold in confidence, unless compelled to
disclose by judicial or administrative process or, in the opinion of counsel, by
the requirements of law, Confidential Information.

(b) LLC’s Confidential Information. Regal agrees that the Confidential
Information of LLC shall only be disclosed in secrecy and confidence, and is to
be maintained by Regal in secrecy and confidence subject to the terms hereof.
Regal shall (i) not, directly or indirectly, use the Confidential Information of
LLC, except as necessary in the ordinary course of LLC’s business, or disclose
the Confidential Information of LLC to any third party and (ii) inform all of
its employees to whom the Confidential Information of LLC is entrusted or
exposed of the requirements of this Section and of their obligations relating
thereto.

(c) Regal’s Confidential Information. Confidential Information of Regal shall
not be supplied by LLC or its Subsidiaries to any Person who is not an employee
of LLC,

 

51



--------------------------------------------------------------------------------

including any employee of a Member or of LLC’s manager who is not an employee of
LLC. Notwithstanding the foregoing, Regal Confidential Information may be
disclosed to authorized third-party contractors of LLC if LLC determines that
such disclosure is reasonably necessary to further the business of LLC, and if
such contractor executes a non-disclosure agreement preventing such contractor
from disclosing Regal’s Confidential Information for the benefit of each
provider of Regal’s Confidential Information in a form reasonably acceptable to
the Founding Members. Regal’s Confidential Information disclosed to LLC shall
not be shared with any other Member without Regal’s written consent.

Section 14.02 Injunctive Relief. It is understood and agreed that each Party’s
remedies at law for a breach of this Article 14, as well as Section 12.07, will
be inadequate and that each Party shall, in the event of any such breach or the
threat of such breach, be entitled to equitable relief (including without
limitation provisional and permanent injunctive relief and specific performance)
from a court of competent jurisdiction. The Parties shall be entitled to the
relief described in this Section 14.02 without the requirement of posting a
bond. Nothing stated herein shall limit any other remedies provided under this
Agreement or available to the Parties at law.

ARTICLE 15

MISCELLANEOUS

Section 15.01 Notices. All notices, consents, and other communications between
the Parties under or regarding this Agreement shall be in writing and shall be
sent to the recipient’s address set forth in this section by hand delivery,
nationally respected overnight carrier, or certified mail, return receipt
requested. Such communications shall be deemed to have been received on the date
actually received.

 

LLC:      National CineMedia, LLC      9110 East Nichols Ave., Suite 200     
Centennial, CO 80112      Attention:    Chief Executive Officer with a copy to:
     National CineMedia, LLC      9110 East Nichols Ave., Suite 200     
Centennial, CO 80112      Attention:    General Counsel Regal:      Regal
Cinemas, Inc.      7132 Regal Lane      Knoxville, TN 37918     
Attention:    General Counsel with a copy to:      Hogan & Hartson L.L.P.     
1200 Seventeenth Street, Suite 1500      Denver, CO 80202     
Attention:    Christopher J. Walsh

 

52



--------------------------------------------------------------------------------

Either Party may change its address for notices by giving written notice of the
new address to the other Party in accordance with this section, but any element
of such Party’s address that is not newly provided in such notice shall be
deemed not to have changed.

Section 15.02 Waiver; Remedies. The waiver or failure of either Party to
exercise in any respect any right provided hereunder shall not be deemed a
waiver of such right in the future or a waiver of any other rights established
under this Agreement. All remedies available to either Party hereto for breach
of this Agreement are cumulative and may be exercised concurrently or
separately, and the exercise of any one remedy shall not be deemed an election
of such remedy to the exclusion of other remedies.

Section 15.03 Severability. Should any term or provision of this Agreement be
held to any extent unenforceable, invalid, or prohibited under law, then such
provision shall be deemed restated to reflect the original intention of the
Parties as nearly as possible in accordance with applicable law and the
remainder of this Agreement. The application of any term or provision restated
pursuant hereto to Persons, property, or circumstances other than those as to
which it is invalid, unenforceable, or prohibited, shall not be affected
thereby, and each other term and provision of this Agreement shall be valid and
enforceable to the fullest extent permitted by law.

Section 15.04 Integration; Headings. The Parties hereto agree that the Amended
and Restated Exhibitor Services Agreement dated as of July 15, 2005 is hereby
terminated (except as otherwise provided in the and the Letter Agreement dated
of even date herewith by and among LLC, AMC, Cinemark and Regal (the “ESA
Payment Letter”), and that this Agreement and the exhibits hereto (each of which
is made a part hereof and incorporated herein by this reference) and the ESA
Payment Letter constitute the complete and exclusive statement of the agreement
between the Parties with respect to the subject matter of this Agreement, and
supersede any and all other prior or contemporaneous oral or written
communications, proposals, representations, and agreements, express or implied.
This Agreement may be amended only by mutual agreement expressed in writing and
signed by both Parties, except as otherwise provided in Section 12.06. Headings
used in this Agreement are for reference only and shall not affect the
interpretation of this Agreement.

Section 15.05 Construction. The Parties hereto have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the Parties and no presumption or burden of proof shall
arise favoring or disfavoring any Party by virtue of the authorship of any of
the provisions of this Agreement. Whenever required by the context, any pronoun
used in this Agreement shall include the corresponding masculine, feminine or
neuter forms, and the singular forms of nouns, pronouns, and verbs shall include
the plural and vice versa. Reference to any agreement, document, or instrument
means such agreement, document, or instrument as amended or otherwise modified
from time to time in accordance with the terms thereof, and if applicable. The
use of the words “include” or “including” in this Agreement shall be by way of
example rather than by limitation. The use of the words “or,” “either” or “any”
shall not be exclusive.

 

53



--------------------------------------------------------------------------------

Section 15.06 Non-Recourse. Notwithstanding anything contained in this Agreement
to the contrary, it is expressly understood and agreed by the Parties hereto
that each and every representation, warranty, covenant, undertaking and
agreement made in this Agreement was not made or intended to be made as a
personal representation, undertaking, warranty, covenant, or agreement on the
part of any individual or of any partner, stockholder, member or other equity
holder of either Party hereto, and any recourse, whether in common law, in
equity, by statute or otherwise, against any such individual or entity is hereby
forever waived and released.

Section 15.07 Governing Law; Submission to Jurisdiction.

Subject to the provisions of Section 14.02 and the Parties’ agreement that the
United Nations Convention on Contracts for the International Sale of Goods shall
not apply to this Agreement and is hereby disclaimed by the Parties:

(a) Governing Law. This Agreement is to be construed in accordance with and
governed by the internal laws of the State of Delaware without giving effect to
any choice of law rule that would cause the application of the laws of any
jurisdiction other than the internal laws of the State of Delaware to the rights
and duties of the Parties.

(b) Jurisdiction. Each Party hereto agrees that any legal action or other legal
proceeding relating to this Agreement or the enforcement of any provision of
this Agreement shall be brought or otherwise commenced exclusively in any state
or federal court located in Delaware or in New York, New York. Subject to the
preceding sentence, each Party hereto:

(i) expressly and irrevocably consents and submits to the jurisdiction of each
state and federal court located in New York, New York (and each appellate court
located in the State of New York) in connection with any such legal proceeding,
including to enforce any settlement, order or award;

(ii) consents to service of process in any such proceeding in any manner
permitted by the laws of the State of New York, and agrees that service of
process by registered or certified mail, return receipt requested, at its
address specified pursuant to Section 15.01 is reasonably calculated to give
actual notice;

(iii) agrees that each state and federal court located in New York, New York
shall be deemed to be a convenient forum;

(iv) waives and agrees not to assert (by way of motion, as a defense or
otherwise), in any such legal proceeding commenced in any state or federal court
located in New York, New York, any claim that such Party is not subject
personally to the jurisdiction of such court, that such legal proceeding has
been brought in an inconvenient forum, that the venue of such proceeding is
improper or that this Agreement or the subject matter hereof or thereof may not
be enforced in or by such court; and

(v) agrees to the entry of an order to enforce any resolution, settlement, order
or award made pursuant to this Section by the state and federal courts located
in New York, New York and in connection therewith hereby waives, and agrees not
to assert by

 

54



--------------------------------------------------------------------------------

way of motion, as a defense, or otherwise, any claim that such resolution,
settlement, order or award is inconsistent with or violative of the laws or
public policy of the laws of the State of New York or any other jurisdiction.

(c) Costs and Expenses. In the event of any action or other proceeding relating
to this Agreement or the enforcement of any provision of this Agreement, the
prevailing party (as determined by the court) shall be entitled to payment by
the non-prevailing party of all costs and expenses (including reasonable
attorneys’ fees) incurred by the prevailing party, including any costs and
expenses incurred in connection with any challenge to the jurisdiction or the
convenience or propriety of venue of proceedings before any state or federal
court located in New York, New York.

Section 15.08 Assignment. Neither Party may assign or transfer, by operation of
law or otherwise, any of its rights or obligations under this Agreement to any
third party without the other Party’s prior written consent. Either Party may
fulfill their respective obligations hereunder by using third-party vendors or
subcontractors; provided, however that such Party shall remain fully and
primarily responsible to ensure that such obligations are satisfied. Regal
acknowledges and agrees that in the event of assignment or transfer by the sale
of all or substantially all of its assets, the failure to obtain (by operation
of law or otherwise) an agreement in writing by assignee/transferee to be bound
by the terms of this Agreement to the same extent as if such assignee/transferee
were a party hereto (an “Assignment and Assumption”) of its interest in this
Agreement in respect of such assets as part of the sale shall constitute a
material breach of this Agreement. Notwithstanding the foregoing, this Agreement
shall not be assignable by either Party unless the assignee enters into an
Assignment and Assumption. A Permitted Transfer shall not be deemed an
assignment or transfer for purposes of this Agreement; provided, however, any
Permitted Transfer by assignment to an Affiliate of Regal shall be
(i) conditioned upon (A) the transferee entering into an Assignment and
Assumption, (B) Regal agreeing in writing to remain bound by the obligations
under this Agreement, and (ii) effective only so long as the Affiliate remains
an Affiliate of transferee. Any attempted assignment in violation of this
section shall be void.

Section 15.09 Force Majeure. Any delay in the performance of any duties or
obligations of either Party (except the payment of money owed) will not be
considered a breach of this Agreement if such delay is caused by a labor
dispute, shortage of materials, fire, earthquake, flood, or any other event
beyond the control of such Party, provided that such Party uses commercially
reasonable efforts, under the circumstances, to notify the other Party of the
circumstances causing the delay and to resume performance as soon as possible.

Section 15.10 Third Party Beneficiary. The Parties hereto do not intend, nor
shall any clause be interpreted, to create under this Agreement any obligations
or benefits to, or rights in, any third party from either LLC or Regal. Neither
Party hereto is granted any right or authority to assume or create any
obligation or responsibility, express or implied, on behalf of, or in the name
of, the other Party, or to bind the other Party in any matter or thing whatever.
No Affiliate of either Party shall have any liability or obligation pursuant to
this Agreement. Each Party shall be solely responsible, and each Party agrees to
look solely to the other, for the satisfaction of such other Party’s obligations
under this Agreement.

 

55



--------------------------------------------------------------------------------

Section 15.11 Export.

(a) LLC’s Software and Confidential Information. Regal acknowledges and agrees:
(i) that the Software and the Confidential Information of LLC are subject to the
export controls of the United States, and (ii) that Regal has no right to, and
further agrees that it will not, export or otherwise transfer or permit the
transfer of any Software or Confidential Information of LLC outside the
Territory. Regal will defend, indemnify, and hold harmless LLC from and against
all fines, penalties, liabilities, damages, costs, and expenses incurred by LLC
as a result of any failure to comply with the preceding sentence.

(b) Regal’s Confidential Information. LLC acknowledges and agrees: (i) that the
Confidential Information of Regal is subject to the export controls of the
United States, and (ii) that LLC has no right to, and further agrees that it
will not, export or otherwise transfer or permit the transfer of any
Confidential Information of Regal outside the Territory. LLC will defend,
indemnify, and hold harmless Regal from and against all fines, penalties,
liabilities, damages, costs, and expenses incurred by Regal as a result of any
failure to comply with the preceding sentence.

Section 15.12 Independent Contractors. The Parties’ relationship to each other
is that of an independent contractor, and neither Party is an agent or partner
of the other. Neither Party will represent to any third party that it has, any
authority to act on behalf of the other.

Section 15.13 Counterparts. This Agreement may be executed in any number of
separate counterparts each of which when executed and delivered to the other
Party hereto shall be an original as against the Party whose signature appears
thereon, but all such counterparts shall together constitute one and the same
instrument.

[Signature Page to Follow]

 

56



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the day and
year first above written.

 

REGAL CINEMAS, INC.

By:

 

/s/ Michael L. Campbell

Name:

  Michael L. Campbell

Title:

  Chief Executive Officer

 

NATIONAL CINEMEDIA, LLC

By:

 

NATIONAL CINEMEDIA, INC.,

its Manager

By:

 

/s/ Gary W. Ferrera

Name:

  Gary W. Ferrera

Title:

  Executive Vice President and Chief   Financial Officer

[Signature page to ESA]



--------------------------------------------------------------------------------

EXHIBIT A

THE SERVICE

A. “Advertising Services” consist of the following:

 

  1. Lobby Promotions. “Lobby Promotions” means as follows:

All lobby promotions and other in-theatre promotional activities (excluding the
Digital Content Service, the Digital Carousel, the Traditional Content Program
and other on-screen content, as described in 3 below), but specifically
excluding the following promotional activities (which Regal shall retain the
right to perform and have performed on its behalf):

 

  (i) promotional activities arising under the Regal contracts identified in the
Specification Documentation;

 

  (ii) (1) poster case advertising, digital poster case advertising, advertising
on digital animated poster cases, ATM or ticket kiosk screens (or such items
that may replace digital poster cases, or ATM or ticket kiosk screens in the
future) or other substantially similar display mechanisms and other lobby or
in-theatre promotions for (A) Theatre Advertising, (B) film festivals organized
by Regal (unless such poster cases have been sold by LLC), (C) fundraising
programs conducted by Regal for any non-profit organizations, (D) full-length
theatrical productions, and (E) other promotional material that may include some
or all of the following types of content: isolated images or still scenes from
feature films, full motion elements that are not a movie trailer, interactive
elements, audio elements and motion sensors; provided, however, that no movie
trailers or content equivalent to movie trailers are displayed;

(2) drink cup and popcorn bag/tub advertising related to the Concessions, as
necessary to fulfill contractual obligations of Regal with respect to promotion
of such Concessions in the Theatres;

(3) lobby or in-theatre promotions and advertising for vendors of services
provided to the Theatres, provided such promotion is incidental to the vendor’s
service, including by way of illustration and not limitation, (A) logos of
Movietickets.com and Fandango related to promotions for online ticketing
services, (B) credit card company logos displayed at the box office, automated
box office, Concession stands, cafes, arcades, and lobby kiosks, (C) bank logos
displayed at ATM’s, (D) phone company logos displayed at public telephones, and
(E) logos of vendors who provide restroom soaps, toilet paper and lotions;

(4) logos on digital menu boards at the Concession stand or digital displays at
the box office of manufacturers of such products;

 

A-1



--------------------------------------------------------------------------------

(5) advertising and/or signage pursuant to the IMAX agreement (if applicable);
and

(6) any trademark, service mark, logo or other branding of Regal (or its
theatre-operating Affiliates), film studio(s), distributors and production
companies;

provided, however, that Regal shall not be permitted to exhibit or display any
promotion described in this paragraph A.1.(ii), if such promotion features any
trademark, service mark, logo or other branding of a party other than the film
studio(s), distributors, production companies, Concession providers, or other
service vendors or providers responsible for the production or promotion, as
applicable, or of Regal (or its theatre-operating Affiliates), unless such
promotion relates to a Strategic Program that complies with Section 4.07(b).

Popcorn bags, popcorn tubs, cups and kids’ trays will be provided according to
Regal’s template and packaging requirements, subject to Regal’s providing
reasonable notice of changes to any such requirements. LLC may obtain
advertising for all of the surface area of all such items that is not required
(i) under the Beverage Agreement, (ii) as necessary to fulfill contractual
obligations of Regal with respect to Concessions, and (iii) incidental branding
needs of Regal, subject to the terms contained in the Beverage Agreement. Regal
shall not amend or modify any contract to the extent such amendment or
modification would be inconsistent with the exclusive rights of LLC hereunder or
have the effect of any extension of third party restrictions on surface area
advertising on such popcorn bags, popcorn tubs, cups and kids’ trays, except as
permitted under Section 4.06(a) with respect to the Beverage Agreement or as
permitted under Section 4.07(a).

 

  2. Event Sponsorships

“Event Sponsorship” means the sale of advertising or sponsorships with respect
to any event included in the Digital Programming Services including any Event
Trailers or Meeting Services.

 

  3. Digital Content Service, Digital Carousel and Traditional Content Program

The Digital Content Service (which includes the Pre-Feature Program, Policy
Trailer, Event Trailer and the Video Display Program), the Digital Carousel and
the Traditional Content Program, and all other on-screen content which is
exhibited in Theatre auditoriums prior to the feature film presentation, but
specifically excluding Trailers.

 

A-2



--------------------------------------------------------------------------------

B. Digital Programming Services

“Digital Programming Services” means the electronic distribution of digital
programming entertainment content other than the Pre-Feature Program, the
Digital Carousel and the Video Display Program (including, without limitation,
programming such as sports, music and comedy events) and the exhibition thereof
in some or all of the Theatres. “Digital Programming Services” shall not include
(i) the distribution of feature films or Trailers or (ii) the electronic
distribution of digital feature film content (“Digital Films”) or Trailers;
provided, however, that LLC may distribute Digital Films or Trailers across the
Digital Content Network upon the prior written approval of Regal.

C. Meeting Services

“Meeting Services” means uses of the Theatres other than Digital Programming
Services which may or may not be dependent on the electronic distribution of
digital programming content, such as business meetings and educational/training
meetings.

“Meeting Services” includes three types of meetings

 

  1. Meetings With a Movie

 

  2. Meetings Without a Movie

 

  3. Church Worship Services

Meeting Services shall not include events involving the exhibition of only a
feature film without a meeting to an organized group, such as birthday parties,
group sales to schools or other private screenings, or internal meetings or
training of Regal employees.

 

A-3



--------------------------------------------------------------------------------

EXHIBIT A-1

REGAL

INVENTORY FOR LOBBY PROMOTIONS

The Inventory of Lobby Promotions for each Theatre to which LLC has
“pre-approved” access is as listed below. Per Flight (unless otherwise specified
below), LLC may provide each Theatre with any combination of Lobby Promotions as
described below.

 

Item

  

Inventory per Flight

  

Quantity

  

Spec

Box Office Handout    2 programs per Theatre    TBD    3”x5” 2-sided (1 handout
per transaction; not film specific) Exit Sampling    1 program per Theatre   
TBD    Poster Case    1 program per Theatre    varies (below)    27”x40”      
Live Area    24”x38” (1-11 screens: 1 poster; 12 screens: 2 posters; 13-20
screens: 3 posters; 21+ screens: 4 posters) Tabling/Demo    1 program per
Theatre    1 per client    4-6’ table (No active “recruitment” of patrons)
Vehicle/Motorcycle    1 program per Theatre    1 per client    (Displays limited
to specific list of Theatres provided by Regal, and updated from time to time
after reasonable advance notice to LLC) Background Music    1 program per
Theatre    N/A    N/A Counter Cards    2 programs per Theatre    2-3 per client
   13”x16.5”x4” Danglers   

1 programs per Theatre

per quarter

   2-3 per client    18”x24” Static Clings   

1 program per Theatre

per quarter

   2-3 per client    4”x6” Banners   

1 program per Theatre

per quarter

   1 per client    6’x4’

 

A-1-1



--------------------------------------------------------------------------------

Lobby Display

  

2 programs per Theatre

  

1 per client

  

4’x6’

(Displays limited to specific list of Theatres provided by Regal, and updated
from time to time after reasonable advance notice to LLC)

Lobby Standee

  

2 programs per Theatre

  

1 per client

  

3’x5’

(Displays limited to specific list of Theatres provided by Regal, and updated
from time to time after reasonable advance notice to LLC)

Floor Mats

  

1 program per Theatre

per quarter

  

1 per client

  

4”x6’

 

A-1-2



--------------------------------------------------------------------------------

EXHIBIT B

A. Creative Services (See Section 4.05(a))

LLC will provide Regal with up to 1,000 hours per year associated with Creative
Services in conjunction with the creation of certain elements of the Pre-Feature
Program (including the Policy Trailer, the Brand, and the Branded Slots) and
Video Display Program at no charge. Additional hours will be billed as set forth
in item 2 below. The Creative Services provided at no cost may not include
creation of Strategic Programs.

“Creative Services” include the provision of (i) concept work, idea creation,
scripting, treatments, storyboarding, timelines and animatics, (ii) execution,
animation, production, post production, sound design, final encoding and the
preparation of all deliverables, and (iii) project management, meetings,
communications, sub contractor management and all administrative activity
related to said creative services.

1. Allocated 1,000 Hours Per Year

All projects will be quoted on a GMH (Guaranteed Maximum Hours) basis by which
the Parties will agree to the concept and execution plan of the project. This
agreement may be based on treatments, scripts, storyboards, timelines or
animatics and will define the intended scope of all creative projects. LLC will
guarantee the total maximum hours allocated to the project regardless of actual
hours invested so long as the defined scope is not increased. Scope increases
may cause LLC to allocate more hours to a project and therefore could cause
overruns in the project’s GMH, resulting in additional hours (and possibly
fees). In all cases, any work resulting in overruns will be communicated to
Regal by LLC prior to the work actually being done.

There is no specific deliverable attached to the accrual of hours, meaning that
any project cancelled, put on hold, or for which production may extend beyond
the anniversary of the agreement, will still have hours accrued against it that
were incurred in that corresponding year. At the end of each calendar year, the
balance of hours will be zeroed out. Unused hours will not carry forward. LLC
shall provide a quarterly status report to Regal of all hours spent on any
particular project as well as the amount of hours spent on an aggregate basis
for all projects in any given calendar year.

2. Additional Work

Upon the utilization of 1,000 hours of Creative Services provided by LLC to
Regal on any combination of projects within one calendar year, LLC will begin
charging exhibitor $*** per hour for all additional hours, subject to the CPI
Adjustment. These charges will be consistent for all Creative Services provided
across all creative groups within LLC.

B. Beverage Agreement Advertising Rate (See Section 4.06(a))

The initial Beverage Agreement Advertising Rate is $*** per thousand attendees
in Regal Attendance for a 30-second advertisement. The Beverage Agreement
Advertising Rate

 

B-1



--------------------------------------------------------------------------------

shall (i) increase 8% per year for each of the first two fiscal years beginning
at the end of LLC’s 2007 fiscal year; (ii) beginning at the end of the period
set forth in (i) above, increase 6% per year for each of the next two fiscal
years; and (iii) beginning at the end of the period set forth in (ii) above,
increase in an amount equal to the annual percentage increase in the advertising
rates per thousand attendees charged by LLC to unaffiliated third parties
(excluding the advertising associated with the Beverage Agreement) for on-screen
advertising in the Pre-Feature Program during the last six minutes preceding the
start of the feature film for each fiscal year for the remainder of the Term,
but in no event more than the highest advertising rate per thousand attendees
being then-charged by LLC.

The rate for a longer or shorter advertisement shall be adjusted based on a
multiple or percentage of the 30-second rate. For illustrative purposes, the
initial Beverage Agreement Advertising Rate for 90 seconds of advertising as of
the Effective Date would be $***. The Beverage Agreement Advertising Rate of
$*** agreed to by the Parties is a discounted rate due to the length of the
Agreement and the initial commitment to purchase 90 seconds of advertising.

C. Digital Programming (See Article 6)

1. Revenue Share

Regal will retain 15% of Net Ticket Revenue for tickets sold pursuant to Digital
Programming Services and 100% of all Concession sales. “Net Ticket Revenue”
means all ticket revenue, net of taxes and refunds, excluding “Comp Passes”
distributed for marketing purposes, which shall not exceed 25 per Theatre. If
Comp Passes exceed 25 per Theatre, LLC shall reimburse Regal Net Ticket Revenue
for such Comp Passes exceeding 25 per Theatre.

LLC shall distribute to the participating Founding Members a total of 15% of net
revenue received in the form of cash or non-cash consideration pursuant to any
Event Sponsorship or other promotional fee for a Digital Programming event. A
percentage of the 15% Founding Members’ share of revenue for such Event
Sponsorship or other promotional fee shall be allocated to Regal based upon the
number of tickets sold (excluding Comp Passes) at Theatres for the Digital
Programming event divided by the number of total tickets sold at all theatres of
participating Founding Members (excluding Comp Passes) for the Digital
Programming Services event.

2. Availability

LLC is pre-approved to schedule Digital Programming in a minimum of one
auditorium in any Digitized Theatre that (i) has the requisite technology to
exhibit the specific Digital Programming event and (ii) has more than 12
auditoriums. It is understood that live events will require additional equipment
over the minimum equipment required in a Digitized Theatre. Installation of such
additional equipment shall be made by Regal at its discretion. For the event to
be pre-approved, LLC must provide 10 days’ notice of the Digital Programming
event to Regal and the Digital Programming event must be during any Monday
through Thursday night during non-Digital Event Peak Season.

 

B-2



--------------------------------------------------------------------------------

“Digital Event Peak Season” shall mean: (i) Martin Luther King weekend,
(ii) Presidents’ Day weekend, (iii) Thursday through Easter weekend,
(iv) Memorial Day weekend, (v) the Wednesday prior to the Fourth of July weekend
through the Wednesday after the Fourth of July weekend, (vi) Labor Day weekend,
(vii) Thanksgiving week, and (viii) one week prior to Christmas through the week
after New Year’s. For purposes of this definition, weekend means Friday through
Monday and week means Monday through Sunday.

LLC may exhibit Digital Programming Services in time periods other than those
listed above only with approval from Regal, which approval may be (i) granted as
additional categories of pre-approved Digital Programming Services or
(ii) granted on a case-by-case basis. LLC’s notification of pre-approved Digital
Programming events or requests for approval on a case-by-case basis will be
submitted by a standard request form. Regal shall respond regarding whether it
will accept a proposed Digital Programming event within three (3) business days
of being presented with such proposal. Additionally, LLC may not exhibit any
Digital Programming event related to the release of a feature film (i) directly
on DVD (or a subsequently developed system for viewing films at home) or to
handheld or mobile devices, or (ii) on DVD (or subsequently developed system for
viewing films at home), pay-per-view, cable, satellite or network television, or
through other electronic means within 120 days after the release date of such
feature film in Theatres, except in each case as otherwise agreed to by Regal.

If a Digital Programming Services presentation has sold more than 75% of the
seats at the Theatre made available, at least twenty-fours (24) hours prior to
such event, Regal will make commercially reasonable efforts to make available an
additional or larger auditorium for such presentation.

3. Sales Reporting

Regal and all Theatres presenting a Digital Programming event shall report to
LLC the ticket sales, passes, and refunds upon LLC’s request, provided, that
Regal shall have no obligation to provide such updates more frequently than they
are available internally in accordance with its ordinary business practices.

4. In-Theatre Retail Opportunities

Any retail and merchandising opportunities and related revenue and cost sharing
related to Digital Programming Services may be agreed between LLC and Regal on
an event-by-event basis.

5. Marketing and Promotion

Theatres hosting a Digital Programming event and other Theatres in the
designated marketing area (DMA) shall allow LLC to play an Event Trailer for a
maximum of four (4) weeks prior to the Digital Programming event, consistent
with the provisions of Section 6.03. Such Event Trailer will start after
Showtime. Every Event Trailer will indicate the date and location of the event.
LLC may also use any other marketing and advertising Inventory it controls as
set forth on Exhibit A-1 to market the Digital Programming event. All other
marketing initiatives that utilize databases, websites or other “marketing
assets” controlled by Regal will be agreed between LLC and Regal.

 

B-3



--------------------------------------------------------------------------------

All Event Trailers and other marketing and promotional activities relating to
any Digital Programming event and displayed in any Theatre must (i) have
received, or be such that, had it been rated, it would have received an MPAA
rating of “G” or “PG” to be played prior to a feature film with a “G,” “PG,” or
“PG-13” rating, (ii) have received, or be such that, had it been rated, it would
have received an MPAA rating of “G,” “PG,” “PG-13” or “R” to be played prior to
a feature film with an “R” rating, and (iii) be pre-approved by Regal prior to
use, which approval shall not be unreasonably withheld or delayed.

D. Meeting Services (See Article 6)

1. Revenue Share

Payments between LLC and Regal related to Meeting Services shall be determined
as set forth in Exhibit B-1.

2. Availability

The provisions in Exhibit B-1 identify the availability of Theatres for Meeting
Services on a pre-approved basis. Meeting Services may be provided at such other
times and under such other terms as may be agreed by Regal and LLC.

3. General Requirements

Regal must provide approval or decline a Meeting Services event that is not
pre-approved within three (3) business days of receiving notice of such event.

Regal and LLC will develop a mutually acceptable process for billing and
collecting ticket and Concession sales.

The aggregate of fees other than movie admission and Concessions, including fees
such as rental fees, fees for concierge services and catering fees, charged for
a Meeting with a Movie must be the greater of $*** per hour or $*** per regular
show time replaced by the event (annually adjusted based on increases in LLC’s
auditorium rental rates), calculated with respect to the time used by LLC for
the meeting in excess of the running time of the film.

E. Event Services Administrative Fee (See Section 6.07)

The Administrative Fee charged for Digital Programming events shall cover all
post-production services (including ingesting, editing and encryption) performed
by LLC and delivery of content to Theatre(s) through the Digital Content
Network. If LLC establishes an additional digital network, pricing related to
services provided for such network will be developed separately.

 

B-4



--------------------------------------------------------------------------------

The Administrative Fee shall initially be $*** per location delivered (subject
to the CPI Adjustment), with a minimum of $*** (subject to the CPI Adjustment),
which includes a $*** bandwidth surcharge.

The Administrative Fee shall not be charged for production or delivery by LLC of
the Event Trailer. Any fees and charges relating to delivery by LLC to Regal of
Digital Films or Trailers not produced by LLC will be negotiated by Regal and
LLC at a later date.

Encoding (should it be required) will be charged separately at the rate of $125
per hour (subject to the CPI Adjustment).

 

B-5



--------------------------------------------------------------------------------

Exhibit B-1

    

Approved Events

      

Revenue Share

Regal grants pre-approval for Meetings With or Without a Movie that satisfy the
criteria below:      Meeting Without a Movie

(includes tent pole films)

     Start and end times fall between Mon - Thurs (6am - 6pm)      LLC shall pay
Exhibitor 15% of rental revenue Meeting occurs in Theatres more than 12
auditoriums      Tickets for all auditorium seats are sold at adult rate if
movie is to be shown      Film is available at the relevant theatre, utilizing
2nd, 3rd, 4th print of a movie (if movie is to be shown), and has received
Exhibitor’s film department approval      Meeting with a Movie:      LLC shall
sell 100% of the seats in the auditorium at the full adult ticket price (unless
otherwise approved by Regal in advance).

Church Worship Services

 

Approval required

     Regal shall retain 100% of all admissions and concessions revenue; LLC
shall retain 100% of meeting revenue.

Exceptions that require approval:

     Church Worship Services 1) Requires more than 1 Auditorium per
request/group      2) Booked in Peak Season**      LLC shall pay Regal 50% of
rental revenue 3) Events requested less than 10 business days from the date of
event      4) Events in Theatres identified in the Specification Documentation  
  

 

B-1-1



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

** Peak Season:

1) Martin Luther King weekend

2) Presidents’ Day weekend

3) Easter weekend—Thurs -> Sun

4) Memorial Day weekend

5) Week of the 4th of July

6) Labor Day weekend

7) Thanksgiving week

8) Week prior to Christmas through the week after New Year’s

 

B-1-2



--------------------------------------------------------------------------------

Schedule 1

Calculation of Exhibitor Allocation, Theatre Access Fee and Run-Out Obligations

A. Definitions

Within the context of this Schedule 1, the following terms shall have the
following meanings:

“4.03 Participating Attendance” means the sum of Regal Attendance, Cinemark
Attendance and AMC Attendance, calculated only with respect to Theatres,
Cinemark Theatres and AMC Theatres that display an advertising campaign that
Regal has not displayed in at least some Theatres pursuant to Section 4.03(viii)
or (ix) of this Agreement or because of lack of equipment to display the Video
Display Program.

“4.03 Theatre Access Fee” means the product of (i) the difference between
(A) Regal 4.03 Opt-In Revenue minus (B) Regal Opt-Out Revenue, multiplied by
(ii) the Theatre Access Pool Percentage. It is possible that the 4.03 Theatre
Access Fee could be a negative number.

“Advertising-Related EBITDA” means, for the applicable measurement period, LLC
EBITDA, less the sum of Meeting Services EBITDA, Digital Programming EBITDA and
Non-Service EBITDA.

“Aggregate 4.03 Opt-In Attendance” means, with respect to any advertising
campaign that is displayed by some but not all Founding Members pursuant to
Section 4.03(i), (iii), (iv), (v) or (vi), the sum of attendance for each of the
Founding Members that participate in such advertising campaign, with such
attendance calculated for the applicable fiscal month pursuant to the definition
of Regal Attendance, Cinemark Attendance and AMC Attendance, as applicable.

“Aggregate 4.03 Opt-In Revenue” means the sum of all 4.03 Revenue for each
advertising campaign that any Founding Member opted not to display pursuant to
Section 4.03(i), (iii), (iv), (v) or (vi) during the applicable measurement
period.

“Aggregate Theatre Access Fee” means the sum of the Theatre Access Fee and the
comparable theatre access fee payments made to Cinemark and AMC for the
applicable period.

“Aggregate Theatre Access Pool” means the sum of the Regal Theatre Access Pool
plus the comparable calculations for Cinemark and AMC.

“AMC Attendance” means the total number of patrons in all AMC Theatre
auditoriums (excluding auditoriums that do not run the applicable advertising
due to human or technical error within AMC’s control, AMC’s failure to allow LLC
to upgrade the Software or Equipment, AMC’s failure to install Equipment
pursuant to its obligations under Section 3.04 of its Exhibitor Services
Agreement or, after notice and opportunity to cure as set forth in
Section 3.08(b) of its Exhibitor Services Agreement, as the result of AMC’s
failure to repair or replace any AMC Equipment or AMC’s (or its Affiliates’)
software installed at any Theatre, if such obligation to repair or replace is
undertaken by AMC pursuant to Section 3.08(b) of its Exhibitor Services
Agreement and excluding auditoriums with IMAX Screens that do not exhibit
Inventory), during the applicable measurement period.

 

1



--------------------------------------------------------------------------------

“AMC Equipment” means the Equipment owned by AMC, pursuant to the AMC Exhibitor
Agreement.

“AMC Screen Count” means the Screen Number with respect to all AMC Theatre
screens for the applicable measurement period.

“AMC Theatre Access Pool” means the AMC Theatre Access Pool, calculated pursuant
to the AMC Exhibitor Agreement.

“Attendance Factor” means, as of the Effective Date, ***% (which represents the
percentage calculated for the fourth fiscal quarter of 2006 using the formula in
the following sentence). Effective as of the first day of each succeeding fiscal
quarter of LLC beginning with the second fiscal quarter of 2007, the Attendance
Factor shall adjust and be a percentage equal to (i) the total revenue payable
to LLC for the immediately preceding fiscal quarter attributable to advertising
exhibited in the Theatres, Cinemark Theatres and AMC Theatres with respect to
advertising contracts for which the pricing is based on attendance, flat fee or
other than number of screens, divided by (ii) the total revenue payable to LLC
for the immediately preceding fiscal quarter attributable to all advertising
exhibited by LLC in the Theatres, Cinemark Theatres and AMC Theatres.

“Beverage Agreement Revenue” means the aggregate revenue received by LLC related
to the Beverage Agreement and Cinemark’s and AMC’s beverage agreements for the
applicable measurement period.

“Cinemark Attendance” means the total number of patrons in all Cinemark Theatre
auditoriums (excluding auditoriums that do not run the applicable advertising
due to human or technical error within Cinemark’s control, Cinemark’s failure to
allow LLC to upgrade the Software or Equipment, Cinemark’s failure to install
Equipment pursuant to its obligations under Section 3.04 of its Exhibitor
Services Agreement or, after notice and opportunity to cure as set forth in
Section 3.08(b) of its Exhibitor Services Agreement, as the result of Cinemark’s
failure to repair or replace any Cinemark Equipment or Cinemark’s (or its
Affiliates’) software installed at any Theatre, if such obligation to repair or
replace is undertaken by Cinemark pursuant to Section 3.08(b) of its Exhibitor
Services Agreement and excluding auditoriums with IMAX Screens that do not
exhibit Inventory), during the applicable measurement period.

“Cinemark Equipment” means the Equipment owned by Cinemark, pursuant to the
Cinemark Exhibitor Agreement.

“Cinemark Screen Count” means the Screen Number with respect to all Cinemark
Theatre screens for the applicable measurement period.

“Cinemark Theatre Access Pool” means the Cinemark Theatre Access Pool,
calculated pursuant to the Cinemark Exhibitor Agreement.

 

2



--------------------------------------------------------------------------------

“Digital Programming EBITDA” means, for the applicable measurement period, the
portion of LLC EBITDA attributable to the Digital Programming Services business
line, as reasonably determined by LLC based upon the revenues for Digital
Programming Services and an estimated allocation of expenses for such period.

“Digital Screen Number” means the total number of Digital Screens for the
applicable measurement period, calculated as the average between the number of
Digital Screens on the last day of the preceding measurement period and the last
day of the applicable measurement period.

“Encumbered Exhibitor Allocation” means ***.

“Encumbered Service Revenue” means ***.

“Exclusivity EBITDA” means ***.

“Exclusivity Percentage” means ***.

“Exclusivity Run-Out Payment” means, for the applicable fiscal quarter, ***.

“Exhibitor Allocation” means the sum of (i) the product of the Screen Factor and
the Regal Screen Ratio, and (ii) the product of the Attendance Factor and the
Regal Attendance Ratio.

“Gross Advertising EBITDA” means Advertising-Related EBITDA less any Beverage
Agreement Revenue.

“LLC EBITDA” means the aggregate EBITDA of LLC for the applicable measurement
period, excluding any Exclusivity Run-Out Payments paid pursuant to this
Agreement or any Exhibitor Services Agreement.

“Meeting Services EBITDA” means, for the applicable measurement period, the
portion of LLC EBITDA attributable to the Meeting Services business line, as
reasonably determined by LLC based upon the revenues for Meeting Services and an
estimated allocation of expenses for such period.

“Non-Encumbered Exhibitor Allocation” means ***.

“Non-Service EBITDA” means, for the applicable measurement period, the portion
of LLC EBITDA attributable to a business line other than Advertising Services,
Meeting Services or Digital Programming Services. For the avoidance of doubt,
Non-Service EBITDA shall not include Exclusivity Run-Out Payments pursuant to
this Agreement or any other Exhibitor Services Agreement.

“Regal 4.03 Opt-In Revenue” means Regal’s proportional share of the 4.03 Revenue
resulting from advertising subject to Section 4.03(i), (iii), (iv), (v) or
(vi) that was declined by Cinemark or AMC but that Regal exhibited in the fiscal
month during which LLC provides the Advertising Services. Regal 4.03 Opt-In
Revenue shall be calculated by aggregating, for the applicable fiscal month, the
amount equal to the product of (i) the 4.03 Revenue for each relevant
advertising campaign, multiplied by (ii) the following fraction (A) the
numerator of which is Regal Attendance and (B) the denominator of which is
Aggregate 4.03 Opt-In Attendance.

 

3



--------------------------------------------------------------------------------

“Regal 4.03 Opt-Out Attendance” means Regal Attendance calculated only with
respect to Theatres that do not display an advertising campaign pursuant to
Section 4.03(viii) or (ix) of this Agreement or because of lack of equipment to
display the Video Display Program.

“Regal 4.03 Opt-Out Revenue” means the estimate of the proportional share of
additional 4.03 Revenue that would have been available to LLC in the applicable
fiscal month from an advertising campaign that was not displayed in all Theatres
pursuant to Regal’s decision under Section 4.03(viii) or (ix) of this Agreement
or lack of equipment to display the Video Display Program. Regal 4.03 Opt-Out
Revenue shall be calculated by aggregating for the applicable fiscal month the
amount equal to the product of (i) the 4.03 Revenue for each relevant
advertising campaign, multiplied by (ii) the following fraction (A) the
numerator of which is Regal 4.03 Opt-Out Attendance and (B) the denominator of
which is 4.03 Participating Attendance.

“Regal Attendance” means the total number of patrons in all Theatre auditoriums
(excluding auditoriums that do not run the applicable advertising due to human
or technical error within Regal’s control, Regal’s failure to allow LLC to
upgrade the Software or Equipment, Regal’s failure to install Equipment pursuant
to its obligations under Section 3.04 or, after notice and opportunity to cure
as set forth in Section 3.08(b), as the result of Regal’s failure to repair or
replace any Regal Equipment or Regal’s (or its Affiliates’) software installed
at any Theatre, if such obligation to repair or replace is undertaken by Regal
pursuant to Section 3.08(b) and excluding auditoriums with IMAX Screens that do
not exhibit Inventory), during the applicable measurement period.

“Regal Attendance Ratio” means the quotient of: (i) Regal Attendance, divided by
(ii) the sum of (A) the Regal Attendance, (B) the Cinemark Attendance and
(C) the AMC Attendance.

“Regal Digital Screen Count” means the Digital Screen Number with respect to all
Theatres for the applicable measurement period.

“Regal Screen Count” means the Screen Number with respect to all Theatres for
the applicable measurement period.

“Regal Screen Ratio” means the quotient of: (i) Regal Screen Count, divided by
(ii) the sum of (A) the Regal Screen Count, (B) the Cinemark Screen Count and
(C) the AMC Screen Count.

“Regal Theatre Access Pool” means the sum of (i) the Regal Theatre Access
Attendance Fee and (ii) the Regal Theatre Access Screen Fee.

“Regal Theatre Access Attendance Fee” means the product of (i) the Theatre
Access Fee per Patron and (ii) Regal Attendance for the applicable fiscal month.

“Regal Theatre Access Screen Fee” means the product of (i) the Theatre Access
Fee per Digital Screen and (ii) the Regal Digital Screen Count, calculated as
the average between the number of Digital Screens on the last day of the
preceding measurement period and the last day of the applicable measurement
period.

 

4



--------------------------------------------------------------------------------

“Screen Factor” means the percentage resulting from 1 minus the Attendance
Factor.

“Screen Number” means, with respect to any measurement period, the sum of the
total number of screens in the applicable theatres on each day of the applicable
measurement period, all divided by the number of days in the applicable
measurement period, provided that a screen shall not be counted for purposes of
this calculation if such screen is inaccessible to exhibit Inventory for the
majority of the planned exhibitions for any particular day (i) with respect to
the Theatres: due to human or technical error within Regal’s or its Affiliates’
control, Regal’s failure to allow LLC to upgrade the Software or Equipment
(subject to Section 3.05), Regal’s failure to install Equipment pursuant to its
obligations under Section 3.04 or, after notice and opportunity to cure as set
forth in Section 3.08(b), as the result of Regal’s failure to repair or replace
any Regal Equipment or Regal’s (or its Affiliates’) software installed at any
Theatre, if such obligation to repair or replace is undertaken by Regal pursuant
to Section 3.08(b)), (ii) with respect to the Cinemark Theatres: due to human or
technical error within Cinemark’s or its Affiliates’ control, Cinemark’s failure
to allow LLC to upgrade the Software or Equipment (subject to Section 3.05 of
its Exhibitor Services Agreement), Cinemark’s failure to install Equipment
pursuant to its obligations under Section 3.04 of its Exhibitor Services
Agreement or, after notice and opportunity to cure as set forth in
Section 3.08(b), as the result of Cinemark’s failure to repair or replace any
Cinemark Equipment or Cinemark’s (or its Affiliates’) software installed at any
Theatre, if such obligation to repair or replace is undertaken by Cinemark
pursuant to Section 3.08(b) of its Exhibitor Services Agreement), (iii) with
respect to the AMC Theatres: due to human or technical error within AMC’s or its
Affiliates’ control, AMC’s failure to allow LLC to upgrade the Software or
Equipment (subject to Section 3.05 of its Exhibitor Services Agreement), AMC’s
failure to install Equipment pursuant to its obligations under Section 3.04 of
its Exhibitor Services Agreement or, after notice and opportunity to cure as set
forth in Section 3.08(b), as the result of AMC’s failure to repair or replace
any AMC Equipment or AMC’s (or its Affiliates’) software installed at any
Theatre, if such obligation to repair or replace is undertaken by AMC pursuant
to Section 3.08(b) of its Exhibitor Services Agreement), or (iv) if such screen
is an IMAX Screen that does not exhibit Inventory.

“Supplemental Theatre Access Fee” means an annual payment from LLC to Regal to
supplement the amount of the Theatre Access Fee, payable only if the Aggregate
Theatre Access Fee is less than twelve percent of Aggregate Advertising Revenue
for the applicable fiscal year. The Supplemental Theatre Access Fee, if any, is
equal to the product of (i) (A) twelve percent of Aggregate Advertising Revenue
for the relevant fiscal year minus (B) the Aggregate Theatre Access Fee for the
relevant fiscal year, and (ii) the Regal Attendance Ratio for the relevant
fiscal year.

“Theatre Access Fee” means a monthly payment from LLC to Regal in consideration
for Theatres’ participation in Advertising Services, which shall be the sum of
(i) the Regal Theatre Access Pool and (ii) the 4.03 Theatre Access Fee.

 

5



--------------------------------------------------------------------------------

“Theatre Access Fee per Digital Screen” means $66.67 per month per Digital
Screen as of the Effective Date through the end of LLC’s 2007 fiscal year and
shall increase 5% annually thereafter.

“Theatre Access Fee per Patron” means a fee of $0.07 per Theatre patron as of
the Effective Date and shall increase 8% every five years, with the first such
increase after the end of LLC’s 2011 fiscal year. Patrons are counted as set
forth in the definition of Regal Attendance.

“Theatre Access Pool Percentage” means (i) the Aggregate Theatre Access Pool for
the applicable fiscal month, divided by (ii) the difference between
(A) Aggregate Advertising Revenue minus (B) Aggregate 4.03 Opt-In Revenue, for
the applicable fiscal month.

In addition to the foregoing, the following terms have the meanings assigned in
the Sections of this Agreement referred to in the table below:

 

Term

   Section    

4.03 Revenue

   4.03  

Adverting Services

   Article 1  

Affiliate

   Article 1  

Aggregate Advertising Revenue

   Article 1  

AMC Exhibitor Agreement

   Article 1  

AMC Theatre

   Article 1  

Beverage Agreement

   Article 1  

Cinemark Exhibitor Agreement

   Article 1  

Cinemark Theatre

   Article 1  

Digital Programming

   Article 1  

Digital Programming Services

   Article 1  

Digital Screen

   Article 1  

Digitized Theatre

   Article 1  

EBITDA

   Article 1  

Effective Date

   Preamble  

Encumbered Theatre

   4.08  

Equipment

   Article 1  

Founding Members

   Article 1  

IMAX Screens

   4.13(b)  

Inventory

   Article 1  

LLC

   Preamble  

Meeting Services

   Article 1  

Regal

   Preamble  

Regal Equipment

   Article 1  

Software

   Article 1  

Theatres

   Article 1  

 

6



--------------------------------------------------------------------------------

B. Exhibitor Allocation

Formula1

Exhibitor Allocation = (Screen Factor * Regal Screen Ratio) + (Attendance Factor
* Regal Attendance Ratio); where:

 

  (1) Screen Factor = 1 - Attendance Factor

 

  (2) Regal Screen Ratio = Regal Screen Count / (Regal Screen Count + Cinemark
Screen Count + AMC Screen Count)

 

  (a) Screen Count (for each of Regal, Cinemark and AMC) = Screen Number for
that exhibitor during the applicable measurement period

 

  (b) Screen Number = Number of screens available in the exhibitor’s Theatres on
each day of the applicable measurement period to exhibit Inventory / Total
number of days in the applicable measurement period

 

  (3) Attendance Factor = Percentage of advertising revenue attributable to
contracts with pricing based on any factor other than number of screens (e.g.,
pricing based on attendance or flat fee) compared to total advertising revenue,
as calculated on the first day of each fiscal quarter

 

  (4) Regal Attendance Ratio = Regal Attendance / (Regal Attendance + Cinemark
Attendance + AMC Attendance)

 

  (a) Attendance (for each of Regal, Cinemark and AMC) = Total number of patrons
in all of the exhibitor’s Theatre auditoriums during the applicable measurement
period

 

--------------------------------------------------------------------------------

1

The meaning of each term used in this exhibitor allocation formula is qualified
by the Definitions section of this Schedule 1.

 

7



--------------------------------------------------------------------------------

C. Theatre Access Fee

Formula2 for Monthly Payments of Theatre Access Fee and Annual Payments of
Supplemental Theatre Access Fee

Theatre Access Fee = Regal Theatre Access Pool + 4.03 Theatre Access Fee; where:

 

  (1) Regal Theatre Access Pool = Regal Theatre Access Attendance Fee + Regal
Theatre Access Screen Fee

 

  (a) Regal Theatre Access Attendance Fee = Theatre Access Fee per Patron *
Regal Attendance

 

  (i) Theatre Access Fee per Patron = $0.07 per patron (subject to an increase
of 8% every five years, with the first such increase occurring after the end of
LLC’s 2011 fiscal year)

 

  (ii) Regal Attendance = Number of patrons in all Theatre auditoriums that
exhibit the advertising

 

  (b) Regal Theatre Access Screen Fee = Theatre Access Fee per Digital Screen *
Regal Digital Screen Count

 

  (i) Theatre Access Fee per Digital Screen = $66.67 per Digital Screen (subject
to a 5% annual increase, beginning after the end of LLC’s 2007 fiscal year)

 

  (ii) Regal Digital Screen Count = Number of screens in Digitized Theatres that
exhibit advertising

 

  (2) 4.03 Theatre Access Fee = (Regal 4.03 Opt-In Revenue – Regal 4.03 Opt-Out
Revenue) * Theatre Access Pool Percentage

 

  (a) Regal 4.03 Opt-In Revenue = For each advertising campaign that is
displayed by Regal and contains content not displayed by Cinemark or AMC
pursuant to Section 4.03(i), (iii), (iv), (v) or (vi) of this Agreement, the
aggregate of the products obtained from the following calculation:

 

       4.03 Revenue for that advertising campaign * (Regal Attendance /
Aggregate 4.03 Opt-In Attendance)

 

  (i) Regal Attendance = See Section B of this Schedule

 

  (ii) Aggregate 4.03 Opt-In Attendance = Sum of Regal Attendance, Cinemark
Attendance and AMC Attendance, as applicable, for the Founding Members that
displayed such 4.03 content

 

  (b) Regal Opt-Out Revenue = For each advertising campaign that is not
displayed in all Theatres pursuant to Regal’s decision under Section 4.03(viii)
or (ix) of this Agreement or lack of equipment to display the Video Display
Program, the aggregate of the products obtained by the following calculation:

 

       4.03 Revenue for that advertising campaign * (Regal 4.03 Opt-Out
Attendance / 4.03 Participating Attendance)

 

--------------------------------------------------------------------------------

2

The meaning of each term used in this Theatre Access Fee formula and
Supplemental Theatre Access Fee formula is qualified by the definitions in
Section A of this Schedule 1.

 

8



--------------------------------------------------------------------------------

  (i) Regal 4.03 Opt-Out Attendance = Regal Attendance during the applicable
fiscal month at Theatres that did not display content pursuant to
Section 4.03(viii) or (ix) of this Agreement or because of lack of equipment to
display the Video Display Program

 

  (ii) 4.03 Participating Attendance = Sum of Regal Attendance, Cinemark
Attendance and AMC Attendance at Theatres, Cinemark Theatres and AMC Theatres
that displayed such content

 

  (c) Theatre Access Pool Percentage = Aggregate Theatre Access Pool /
(Aggregate Advertising Revenue – Aggregate 4.03 Opt-In Revenue)

 

  (i) Aggregate Theatre Access Pool = Sum of Regal Theatre Access Pool +
Cinemark Theatre Access Pool + AMC Theatre Access Pool

 

  (ii) Aggregate Advertising Revenue = LLC’s revenue related to Advertising
Services, except Event Sponsorships, revenue related to relationships with third
parties that are not Founding Members and Advertising Services provided to
Founding Members outside the provisions of this Agreement

 

  (iii) Aggregate 4.03 Opt-In Revenue = The aggregate of all 4.03 Revenue for
each advertising campaign that any Founding Member opted not to display pursuant
to Section 4.03(i), (iii), (iv), (v) or (vi).

Supplemental Theatre Access Fee = If Aggregate Theatre Access Fee < (12% *
Aggregate Advertising Revenue):

((12% * Aggregate Advertising Revenue) – Aggregate Theatre Access Fee)) * Regal
Attendance Ratio; where:

 

  (1) Aggregate Theatre Access Fee = Sum of Theatre Access Fee plus the
comparable theatre access fee payments made to Cinemark and AMC for the same
period

 

  (2) Regal Attendance Ratio = See Section B of this Schedule

 

9



--------------------------------------------------------------------------------

D. Exclusivity Run-Out Payment

Formula3 for Quarterly Payments

Exclusivity Run-Out Payment = ***

 

--------------------------------------------------------------------------------

3

The meaning of each term used in this Exclusivity Run-Out Payment formula is
qualified by the definitions in Section A of this Schedule 1.

 

10